 

 

TherapeuticsMD, Inc. - 10-Q [txmd-10q_063018.htm]

 

Exhibit 10.2

 





CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



Execution Version



CREDIT AND SECURITY AGREEMENT

dated as of May 1, 2018

by and among

THERAPEUTICSMD, INC.,

ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

each as Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[image_001.jpg]



 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



Table of Contents

    Page ARTICLE 1 - DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section
1.2 Accounting Terms and Determinations 29 Section 1.3 Other Definitional and
Interpretive Provisions 30 Section 1.4 Settlement and Funding Mechanics 30
Section 1.5 Time is of the Essence 30 Section 1.6 Time of Day 30 ARTICLE 2 -
LOANS 30 Section 2.1 Loans 30 Section 2.2 Interest, Interest Calculations and
Certain Fees 34 Section 2.3 Notes 36 Section 2.4 Reserved 36 Section 2.5
Reserved 36 Section 2.6 General Provisions Regarding Payment; Loan Account 36
Section 2.7 Maximum Interest 36 Section 2.8 Taxes; Capital Adequacy; Mitigation
Obligations 37 Section 2.9 Appointment of Borrower Representative 41 Section
2.10 Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation 42 Section 2.11 Termination; Restriction on Termination 44 ARTICLE 3
- REPRESENTATIONS AND WARRANTIES 45 Section 3.1 Existence and Power 45 Section
3.2 Organization and Governmental Authorization; No Contravention 45 Section 3.3
Binding Effect 45 Section 3.4 Capitalization 45 Section 3.5 Financial
Information 46 Section 3.6 Litigation 46 Section 3.7 Ownership of Property 46
Section 3.8 No Default 46 Section 3.9 Labor Matters 46 Section 3.10 Regulated
Entities 47 Section 3.11 Margin Regulations 47 Section 3.12 Compliance With
Laws; Anti-Terrorism Laws 47 Section 3.13 Taxes 47 Section 3.14 Compliance with
ERISA 48 Section 3.15 Brokers 48 Section 3.16 Reserved 48 Section 3.17 Material
Contracts 49 Section 3.18 Compliance with Environmental Requirements; No
Hazardous Materials 49 Section 3.19 Intellectual Property and License Agreements
49 Section 3.20 Solvency 49 Section 3.21 Full Disclosure 50

 



 i 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 3.22 Subsidiaries 50 Section 3.23 Regulatory Matters 50 ARTICLE 4 -
AFFIRMATIVE COVENANTS 51 Section 4.1 Financial Statements and Other Reports 51
Section 4.2 Payment and Performance of Obligations 55 Section 4.3 Maintenance of
Existence 55 Section 4.4 Maintenance of Property; Insurance 55 Section 4.5
Compliance with Laws and Material Contracts 56 Section 4.6 Inspection of
Property, Books and Records 57 Section 4.7 Use of Proceeds 57 Section 4.8
Reserved 57 Section 4.9 Reserved 57 Section 4.10 Hazardous Materials;
Remediation. 57 Section 4.11 Further Assurances 58 Section 4.12 Reserved 59
Section 4.13 Power of Attorney 59 Section 4.14 Intellectual Property and
Licensing. 59 Section 4.15 Regulatory Covenants 60 ARTICLE 5 - NEGATIVE
COVENANTS 61 Section 5.1 Debt; Contingent Obligations 61 Section 5.2 Liens 61
Section 5.3 Distributions 61 Section 5.4 Restrictive Agreements 61 Section 5.5
Payments and Modifications of Subordinated Debt 61 Section 5.6 Consolidations,
Mergers and Sales of Assets; Change in Control 62 Section 5.7 Purchase of
Assets, Investments 62 Section 5.8 Transactions with Affiliates 63 Section 5.9
Modification of Organizational Documents 63 Section 5.10 Modification of Certain
Agreements 63 Section 5.11 Conduct of Business 63 Section 5.12 Excluded Foreign
Subsidiaries. 64 Section 5.13 Limitation on Sale and Leaseback Transactions 64
Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts 64 Section 5.15 Compliance with Anti-Terrorism Laws 64 Section 5.16
Change in Accounting 65 Section 5.17 Investment Company Act 65 ARTICLE 6 -
FINANCIAL COVENANTS 65 Section 6.1 Minimum Net Revenue 65 Section 6.2 Minimum
Liquidity 66 Section 6.3 Evidence of Compliance 66 ARTICLE 7 - CONDITIONS 66
Section 7.1 Conditions to Closing 66 Section 7.2 Conditions to Each Loan 67

 

 

 ii 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

Section 7.3 Searches 67 Section 7.4 Post-Closing Requirements 68 ARTICLE 8 –
RESERVED 68 ARTICLE 9 - SECURITY AGREEMENT 68 Section 9.1 Generally 68 Section
9.2 Representations and Warranties and Covenants Relating to Collateral 68
ARTICLE 10 - EVENTS OF DEFAULT 72 Section 10.1 Events of Default 72 Section 10.2
Acceleration and Suspension or Termination of Term Loan Commitment 75 Section
10.3 UCC Remedies 75 Section 10.4 Reserved 77 Section 10.5 Default Rate of
Interest 77 Section 10.6 Setoff Rights 77 Section 10.7 Application of Proceeds
77 Section 10.8 Waivers 78 Section 10.9 Injunctive Relief 80 Section 10.10
Marshalling; Payments Set Aside 80 ARTICLE 11 - AGENT 80 Section 11.1
Appointment and Authorization 80 Section 11.2 Agent and Affiliates 80 Section
11.3 Action by Agent 81 Section 11.4 Consultation with Experts 81 Section 11.5
Liability of Agent 81 Section 11.6 Indemnification 81 Section 11.7 Right to
Request and Act on Instructions 82 Section 11.8 Credit Decision 82 Section 11.9
Collateral Matters 82 Section 11.10 Agency for Perfection 82 Section 11.11
Notice of Default 83 Section 11.12 Assignment by Agent; Resignation of Agent;
Successor Agent 83 Section 11.13 Payment and Sharing of Payment 84 Section 11.14
Right to Perform, Preserve and Protect 85 Section 11.15 Additional Titled Agents
85 Section 11.16 Amendments and Waivers 85 Section 11.17 Assignments and
Participations 86 Section 11.18 Funding and Settlement Provisions Applicable
When Non-Funding Lenders Exist 89 ARTICLE 12 - MISCELLANEOUS 89 Section 12.1
Survival 89 Section 12.2 No Waivers 90 Section 12.3 Notices. 90 Section 12.4
Severability 91 Section 12.5 Headings 91

 



 iii 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

Section 12.6 Confidentiality 91 Section 12.7 Waiver of Consequential and Other
Damages 92 Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION 92 Section
12.9 WAIVER OF JURY TRIAL 92 Section 12.10 Publication; Advertisement 93 Section
12.11 Counterparts; Integration 93 Section 12.12 No Strict Construction 93
Section 12.13 Lender Approvals 93 Section 12.14 Expenses; Indemnity 94 Section
12.15 Reserved 95 Section 12.16 Reinstatement 95 Section 12.17 Successors and
Assigns 95 Section 12.18 USA PATRIOT Act Notification 96 Section 12.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 96

 





 iv 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CREDIT AND SECURITY AGREEMENT

This CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of May 1, 2018 by and among therapeuticsmd, INC., a Nevada corporation
(“TherapeuticsMD”), each of its direct and indirect Subsidiaries set forth on
the signature pages hereto and any additional borrower that may hereafter be
added to this Agreement (individually as a “Borrower”, and collectively with any
entities that become party hereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware
statutory trust, individually as a Lender, and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Section 1.1           Certain Defined Terms. The following terms have the
following meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2 and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.



   

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Additional Titled Agents” has the meaning set forth in Section 11.15.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, business
line or product line, division or other unit operation of any Person, (b) the
acquisition of in excess of fifty percent (50%) of the Equity Interests of any
Person or otherwise causing any Person to become a Subsidiary of a Borrower,
(c) a merger or consolidation or any other combination with another Person
(other than a Credit Party permitted under Section 5.6(a)), or (d) the
acquisition (including through licensing that requires an upfront payment) of
any material Product from any other Person.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) executive officers or
directors (or Persons functioning in substantially similar roles) and the
spouses, parents, descendants and siblings of such executive officers, directors
or other Persons. As used in this definition, the term “control” of a Person
means the possession, directly or indirectly, of the power to vote more than (i)
in the case of Agent or any Lender, ten percent (10%) or (ii) in the case of any
Credit Party or Subsidiary thereof, thirty percent (30%), of any class of voting
securities of such Person or to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means seven and three quarters percent (7.75%).

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party or any Subsidiary thereof of
any asset.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.



 2 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period) in the amount
of $1,000,000 are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) two (2) Business Days prior to the commencement
of such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error; provided,
however, if timely, adequate and reasonable means do not exist for ascertaining
such rate and the circumstances giving rise to the Agent’s inability to
ascertain LIBOR are unlikely to be temporary as determined in Agent’s reasonable
discretion, then Agent may, upon prior written notice to Borrower
Representative, choose, in consultation with Borrower, a reasonably comparable
index or source together with corresponding adjustments to “Applicable Margin”
or scale factor or floor to such index that Agent, in its reasonable discretion,
has determined is necessary to preserve the current all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees, but without regard to future fluctuations of such alternative
index, it being acknowledged and agreed that neither Agent nor any Lender shall
have any liability whatsoever from such future fluctuations) to use as the basis
for Base LIBOR Rate.

“Base Rate” means a per annum rate of interest equal to the greater of (a) one
and one half percent (1.50%) per annum and (b) the rate of interest announced,
from time to time, within Wells Fargo Bank, National Association (“Wells Fargo”)
at its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source used by Agent in its other credit facilities for similarly
situated borrowers to use as the basis for the Base Rate.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.



 3 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Borrower Representative” means TherapeuticsMD, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrower Unrestricted Cash” means unrestricted cash and Cash Equivalents of the
Borrowers that (a) are subject to Agent’s first priority perfected lien and held
in the name of a Borrower in a Deposit Account or Securities Account that is
subject to a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable, in favor of Agent at a bank or financial institution
located in the United States, (b) is not subject to any Lien (other than a Lien
in favor of Agent or Permitted Liens), and (c) are not funds for the payment of
a drawn or committed but unpaid draft, ACH or EFT transaction.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the Nasdaq Stock Market is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

“Cash Equivalents” means any Investment in (a) securities issued or directly and
fully guaranteed or insured by the US or any agency or instrumentality thereof
(provided that the full faith and credit of the US is pledged in support
thereof) having maturities of not more than one (1) year from the date of
acquisition by such Person, (b) Dollar-denominated time deposits and
certificates of deposit with a duration of not more than one (1) year issued or
accepted by any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof or, the District of Columbia having capital, surplus
and undivided profits aggregating in excess of $500,000,000, (c) repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the types described in subsection (a) above entered into with any
bank meeting the qualifications specified in subsection (b) above,
(d) commercial paper issued by any issuer rated at least A-1 by Standard &
Poor’s Corporation or at least P-1 by Moody’s Investors Service, Inc., and in
each case maturing not more than one (1) year after the date of acquisition by
such Person or (e) money market or mutual fund which invests only in the
foregoing types of Investments, has portfolio assets in excess of $500,000,000,
complies with the criteria set forth in Securities and Exchange Commission Rule
2a-7 under the Investment Company Act, and has the highest rating obtainable
from either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than fifty percent (50%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of TherapeuticsMD or (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the TherapeuticsMD by persons who were neither (i) nominated by the
board of directors of the TherapeuticsMD nor (ii) appointed by the directors so
nominated.

“Closing Date” means the date of this Agreement.



 4 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto; provided that, the Collateral shall not, at any time,
include any “Excluded Property”.

“Commitment Annex” means Annex A to this Agreement.

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same business as the Borrower and the other Credit Parties
and such business accounts for ten percent (10%) or more of the revenue or net
income of such Person at the time of such determination.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit A hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with the Credit Parties, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA and, solely for purposes of Section 412 and 436 of the Code,
Section 414(m) or (o) of the Code.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a Product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and/or any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.



 5 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Credit Party” means each Borrower and each Guarantor; and “Credit Parties”
means all such Persons, collectively.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the Ordinary Course of Business and not more
than 60 days past due unless subject to a Permitted Contest, (d) all Capital
Leases of such Person, (e) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (f) all equity securities of
such Person subject to repurchase or redemption other than at the sole option of
such Person, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, (i) all Debt of others Guaranteed by such Person, and (j) off-balance
sheet liabilities and/or Pension Plan or Multiemployer Pension Plan liabilities
of such Person. Without duplication of any of the foregoing, Debt of Borrowers
shall include any and all Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Defined Period” means for any given calendar month or date of determination,
the twelve (12) month period ending on the last day of such calendar month or if
such date of determination is not the last day of a calendar month, the twelve
(12) month period immediately preceding any such date of determination.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items, and containing
such other terms and conditions as Agent may reasonably require.



 6 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interest in
such Person that, within less than 91 days after the Termination Date, either by
its terms (or by the terms of any security or other equity interests into which
it is convertible or for which it is exchangeable) or upon the happening of any
event or condition, (a) matures or is mandatorily redeemable (other than solely
for Permitted Debt or other equity interests in such Person or of TherapeuticsMD
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such equity interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof, in whole or in part
(other than solely for Permitted Debt or other Equity Interests in such Person
or of TherapeuticsMD that do not constitute Disqualified Stock and cash in lieu
of fractional shares of such equity interests), (c) provides for the scheduled
payments of dividends or distributions in cash, or (d) is or becomes convertible
into or exchangeable for Debt (other than Permitted Debt) or any other Equity
Interests that would constitute Disqualified Stock.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any Equity Interest in such
Person (except those payable solely in its Equity Interests of the same class or
in common Equity Interests), (b) any payment by such Person on account of
(i) the purchase, redemption, retirement, defeasance, surrender, cancellation,
termination or acquisition of any Equity Interests in such Person or any claim
respecting the purchase or sale of any Equity Interest in such Person, or
(ii) any option, warrant or other right to acquire any Equity Interests in such
Person, (c)  any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (d) repayments of or debt service on loans or other indebtedness
held by an Affiliate of any Subsidiary of a Borrower unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a New Drug Application (NDA) or an Abbreviated New Drug
Application (ANDA) for any Product, as appropriate, as those terms are defined
in section 505 of the FDCA.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (1) Agent, and (2) the Borrower Representative, but only if and to the extent
that: (A) no Event of Default has occurred and is continuing and (B) such
proposed assignment would result in the then-existing Lenders, their Affiliates
and Approved Funds holding less than fifty one percent (51%) of the Term Loans
and outstanding Term Loan Commitment Amounts;  provided, however, that
notwithstanding the foregoing, (x) so long as no Event of Default has occurred
and is continuing, “Eligible Assignee” shall not include (i) any Borrower or any
of a Borrower’s Subsidiaries, or (ii) any Competitor, and (y) no proposed
assignee intending to assume any unfunded portion of the Term Loan Commitment
shall be an Eligible Assignee unless such proposed assignee either already holds
a portion of such Term Loan Commitment, or has been approved as an Eligible
Assignee by Agent. Notwithstanding the foregoing, Borrowers shall be deemed to
have approved any prospective assignee for purposes of clause (d)(2) above
unless Agent shall have received Borrowers’ objection thereto in writing within
five (5) Business Days after Borrowers’ receipt of notice of such proposed
assignment.



 7 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of equity interests of a corporation,
membership interests in a limited liability company, partnership interests in a
partnership, and any and all similar ownership interests in any Person, and any
and all warrants, rights or options to purchase any of the foregoing.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Pension Plan), which any
Credit Party or any Subsidiary maintains, sponsors or contributes to, or, in the
case of an employee benefit plan which is subject to Section 412 of the Code or
Title IV of ERISA (other than a Multiemployer Pension Plan), to which any Credit
Party or any Subsidiary has any liability, including on account of any member of
the Controlled Group, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Accounts” means Deposit Accounts of a Credit Party or any Subsidiary
(a) into which there is deposited no funds other than those intended solely to
cover wages and payroll for employees of a Credit Party for a period of service
no longer than two weeks at any time (and related contributions to be made on
behalf of such employees to health and benefit plans) plus balances for
outstanding checks for wages and payroll from prior periods; (b) constituting
employee withholding accounts and contain only funds deducted from pay otherwise
due to employees for services rendered to be applied toward the tax obligations
of such employees; (c) owned by Excluded Foreign Subsidiaries and maintained
outside of the United States; and (d) other than the accounts set forth in the
preceding clauses (a)-(c), accounts of Credit Parties in which there is not
maintained at any point in time funds on deposit greater than $500,000 in the
aggregate for all such accounts.



 8 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Excluded Foreign Subsidiary” means each direct and indirect Subsidiary of a
Borrower (i)(a) that is a “controlled foreign corporation” as defined in Section
957 of the Code, (b) that is a direct or indirect Subsidiary of a “controlled
foreign corporation” as defined in Section 957 of the Code, or (c) substantially
all of the assets of which are equity or debt interests in one or more
“controlled foreign corporations” as defined in Section 957 of the Code, and in
each case, either (x) the pledge of all of the capital stock of such Subsidiary
as Collateral or (y) the guaranteeing by such Subsidiary of the Obligations,
could, in the good faith judgment of Borrowers, reasonably be expected to result
in material adverse tax consequences to the Credit Parties; and (ii) designated
as an Excluded Foreign Subsidiary by Borrowers or Agent, provided, that after
giving effect to such designation, the aggregate gross revenues attributable to
all Excluded Foreign Subsidiary in the aggregate for the most recently ended
fiscal year of Borrowers does not exceed ten percent (10%) of the aggregate
consolidated gross revenues for Borrowers and their Consolidated Subsidiaries
for such fiscal year.

“Excluded Property” means:

(a)             any lease, license, contract, permit, letter of credit,
instrument, or agreement to which a Credit Party is a party or any of its rights
or interests thereunder if and to the extent that the grant of a security
interest thereon shall constitute or result in (i) the abandonment, invalidation
or unenforceability of any right, title or interest of any Credit Party therein
or (ii) result in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, permit, agreement or other property
right;

(b)             governmental licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that Agent may
not validly possess a security interest therein under applicable Law (including,
without limitation, rules and regulations of any Governmental Authority or
agency) or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization;

(c)             any “intent-to-use” trademark or service mark application for
which an amendment to allege use or statement of use has not been filed under 15
U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been
deemed in conformance with 15 U.S.C. § 1051(a) or examined and accepted,
respectively by the United States Patent and Trademark Office;

(d)             more than 65% the voting capital stock of any Excluded Foreign
Subsidiary; provided that immediately upon any amendment of the Code that would
allow the pledge of a greater percentage of such voting stock without material
adverse tax consequences to such Borrower, “Collateral” shall automatically and
without further action required by, and without notice to, any Person include
such greater percentage of voting stock of such Excluded Foreign Subsidiary from
that time forward;



 9 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

provided that (x) any such limitation described in the foregoing clauses (a) and
(b) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
UCC) or principles of equity, (y) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in such
contract, agreement, permit, lease or license or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such contract, agreement, permit,
lease, license, franchise, authorization or asset shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of, any such Excluded Property shall be and
at all times remain subject to the security interests created by this Agreement
(unless such proceeds would independently constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon): (a) Taxes to the
extent imposed on or measured by Agent’s, any Lender’s or such recipient’s net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under the
terms hereof or (ii) such Lender changes its lending office for funding its
Loan, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Term Loan Commitment or to such Lender immediately before it changed its lending
office; (c) Taxes attributable to any Agent’s, Lender’s or other recipient’s
failure to comply with Section 2.8(c); and (d) any U.S. federal withholding
taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official interpretations thereof and any agreement
entered into pursuant to the implementation of Section 1471(b)(1) of the Code,
and any intergovernmental agreement between the United States Internal Revenue
Service, the U.S. Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code.

“FDA” means the Food and Drug Administration of the United States of America and
any successor agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided, however,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.



 10 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, in connection with this Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, each subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices,
including as set forth in 21 C.F.R. Parts 210 and 211, and analogous
requirements and standards set forth by a Governmental Authority in any
applicable non-United States jurisdiction.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of any of the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.



 11 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations
in accordance with Section 4.11(d) or as otherwise approved by Agent.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “super lien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical testing, evaluation or
investigation, product approval or clearance, manufacture, production, analysis,
distribution, dispensing, importation, exportation, use, handling, quality,
reimbursement, reporting, sale, marketing, labeling, advertising, or promotion
of any drug, biologic, medical device, dietary supplement or other product
(including, without limitation, any ingredient or component of, or accessory to,
the foregoing products) subject to regulation under the FDCA, the Public Health
Service Act (42 U.S.C. §§ 201 et seq.), or the Controlled Substances Act (21
U.S.C. §§ 801 et seq.); including but not limited to all applicable Laws
concerning fraud and abuse, including the Federal Anti-Kickback Statute (42
U.S.C. § 1320a- 7b(b)), the federal Physician Self-Referral Law (42 U.S.C. §
1395nn), and the federal Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a);
and the federal False Claims Act (31 U.S.C. §§ 3729 et seq.); all applicable
Laws governing health benefits programs sponsored by a Governmental Authority,
including Medicare and Medicaid ; the Federal Trade Commission Act (15 U.S.C. §§
41 et seq.) and other applicable consumer protection Laws; all applicable Laws
governing the collection, dissemination, use, privacy, transfer, security, and
confidentiality of medical records and personal information; any analogous
state, local or foreign Laws; all Laws pursuant to which Permits are issued; all
regulations and legally binding guidance or rules promulgated thereunder; and in
each case, as the same may be amended from time to time.

“HHS” has the meaning set forth in Section 4.1(i)(v).



 12 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any Acquisition or (c)
make or purchase any advance, loan, extension of credit or capital contribution
to, or any other investment in, any Person. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IRS” has the meaning set forth in Section 2.8(c)(i).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial or administrative decisions, regulations,
ordinances, rules, judgments, orders, decrees, codes, injunctions, governmental
agreements and governmental restrictions enacted, issued or promulgated by, or
entered into with, a Governmental Authority, whether now or hereafter in effect,
which are applicable to any Credit Party in any particular circumstance. “Laws”
includes, without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one and one-half percent (1.50%) and (b) the rate determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).



 13 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Term Loan and each and every advance under the Term Loan.
All references herein to the “making” of a Loan or words of similar import mean,
with respect to the Term Loan, the making of any advance in respect of a Term
Loan.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA (or any applicable and comparable state or local Governmental
Authority, any applicable and comparable Governmental Authority in any
applicable non-United States jurisdiction), or which involves no violation, such
as routine stock rotation practices or routine equipment adjustments and
repairs.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, or properties of the Credit
Parties (taken as a whole), (b) the rights and remedies of Agent or Lenders
under any Financing Document, or the ability of any Credit Party to perform any
of its obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence, perfection or priority of any security interest granted in any
Financing Document (other than solely as a result of any action or inaction of
Agent or Lenders provided that such action or inaction is not caused by a Credit
Party’s failure to comply with the terms of the Financing Documents), or (e) the
prospect of repayment of any material portion of the Obligations.

“Material Contracts” means (a) the Operative Documents, (b) the agreements
listed on Schedule 3.17, and (c) each agreement or contract to which a Credit
Party or its Subsidiaries is a party the termination of which could reasonably
be expected to result in a Material Adverse Effect.

“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower, as reasonably
determined by Agent.

“Maturity Date” means May 1, 2023.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.



 14 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, all state statutes and plans for medical assistance
enacted in connection with such program, and all laws, rules, regulations,
manuals, orders, guidelines or requirements (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C.
§§ 1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Monthly Cash Burn Amount” means, with respect to Credit Parties, an amount
equal to Credit Parties’ change in cash and Cash Equivalents, without giving
effect to any increase resulting from contributions or proceeds of financings,
for either (a) the immediately preceding six (6) month period as determined as
of the last day of the month immediately preceding the proposed consummation of
any applicable Permitted Acquisition and based upon the financial statements
delivered to Agent in accordance with this Agreement for such period or (b) the
immediately succeeding six (6) month period based upon the Transaction
Projections, using whichever calculation as between clause (a) and clause (b)
demonstrates a higher burn rate (or, in other words, more cash used), in either
case, divided by six (6).

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Credit Party or any Subsidiary has any
liability, including on account of any member of the Controlled Group.

“Net Revenue” means, for any period, (a) the consolidated gross revenues of
Borrowers and their Subsidiaries generated solely through the commercial sale of
Products by Borrowers and their Subsidiaries during such period, less, without
duplication, (b)(i) trade, quantity and cash discounts allowed by Borrowers,
(ii) discounts, refunds, rebates, charge backs, retroactive price adjustments
and any other allowances which effectively reduce net selling price, (iii)
product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (iv) set-offs and counterclaims, and (v) any other
similar and customary deductions used by Borrower in determining net revenues,
all, in respect of (a) and (b), as determined in accordance with GAAP and in the
Ordinary Course of Business.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit B hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.



 15 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents and Subordinated Debt
Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other Equity Interests of
such Person.

“Other Connection Taxes” means taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such tax
(other than connections arising from Agent or such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, engaged in any other transaction pursuant to or enforced any Financing
Document, or sold or assigned an interest in any Loans or any Financing
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“Payment Notification” means a written notification substantially in the form of
Exhibit C hereto.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA, which for the avoidance of doubt shall not include a
Multiemployer Pension Plan.



 16 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of Borrowers or any of their Subsidiaries or
necessary in the testing, development, manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries. Without limiting the
generality of the foregoing, “Permit” includes any Regulatory Required Permit.

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a)the Borrower Representative shall have delivered to Agent at least ten (10)
Business Days (or such shorter period as may be agreed by Agent) prior to the
closing of the proposed Acquisition: (i) a description of the proposed
Acquisition; and (ii) copies of the current versions of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (and as soon as available, final drafts thereof), any schedules to
such agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith;

(b)the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by the terms of this Agreement, including,
without limitation, Section 4.11 hereof, including such agreements, instruments
and other documents necessary to ensure that Agent receives a first priority
perfected Lien in all entities and assets acquired in connection with the
proposed Acquisition to the extent required by this Agreement;

(c)if the Acquisition is an equity purchase, the target and its Subsidiaries
must have as its jurisdiction of formation a state within the United States and
if the Acquisition is an asset purchase or a merger, not less than 85% of the
fair market value of all of the assets so acquired shall be located within the
United States (or, in the case of any Intellectual Property so acquired,
registered or otherwise located in the United States);

(d)at the time of such Acquisition and after giving effect thereto, no Default
or Event of Default has occurred and is continuing;

(e)the assets acquired in such Acquisition are for use in the same lines of
business as the Credit Parties are currently engaged or a line of business
reasonably related thereto;

(f)such Acquisition shall not be hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

(g)all transactions in connection with such Acquisition shall be consummated in
accordance with applicable Law;

(h)no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;



 17 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)Agent shall have received a certificate of a Responsible Officer of the
Borrower Representative demonstrating, on a pro forma basis after giving effect
to the consummation of such Acquisition, that Credit Parties are in compliance
with the financial covenants set forth in Article 6 hereof;

(j)the sum of all cash amounts paid or payable in connection with all Permitted
Acquisitions (including all Debt, liabilities and Contingent Obligations (in
each case to the extent otherwise permitted hereunder) incurred or assumed and
the maximum amount of any earn-out or comparable payment obligation in
connection therewith, regardless of when due or payable and whether or not
reflected on a consolidated balance sheet of Borrowers) shall not exceed
$10,000,000 in the aggregate for any calendar year or $50,000,000 in the
aggregate during the term of this Agreement; provided that the foregoing shall
not prohibit or limit any Equity Interests of TherapeuticsMD (other than
Disqualified Stock) issued by a Borrower as consideration; and

(k)Agent has received, prior to the consummation of such proposed Acquisition,
updated financial projections, in form and substance reasonably satisfactory to
Agent, for the immediately succeeding twelve (12) months following the proposed
consummation of the Acquisition beginning with the month during which the
Acquisition is to be consummated (the “Transaction Projections”) and such other
evidence as Agent may reasonably request demonstrating that Credit Parties have,
immediately before and immediately after giving effect to the consummation of
such Acquisition, an aggregate amount of Borrower Unrestricted Cash equal to or
greater than the sum of the (i) positive value of the product of (x) twelve (12)
multiplied by (y) the Monthly Cash Burn Amount, as determined as of the last day
of the month immediately preceding such Acquisition and (ii) $50,000,000.

“Permitted Asset Dispositions” means the following Asset Dispositions:

(a)dispositions of Inventory in the Ordinary Course of Business and not pursuant
to any bulk sale;

(b)dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that is obsolete, worn out, damaged, replaced, is no longer used or
useful, unmerchantable or unsaleable, in each case, in the Ordinary Course of
Business;

(c)so long as no Default or Event of Default exists or would result from such
Asset Disposition (i) Asset Dispositions among the Borrowers, and (ii) Asset
Dispositions among Excluded Foreign Subsidiaries;

(d)Permitted Licenses; provided that at the time such Permitted License is
entered into, no Default or Event of Default exists or would result from such
Asset Disposition;

(e)the abandonment in the Ordinary Course of Business of Intellectual Property
(other than Material Intangible Assets) that is no longer used or useful to
Borrowers or their Subsidiaries;

(f)sales, forgiveness or discounting, on a non-recourse basis and in the
Ordinary Course of Business, of past due Accounts in connection with the
collection or compromise thereof or the settlement of delinquent Accounts or in
connection with the bankruptcy or reorganization of suppliers or customers in
accordance with the applicable terms of this Agreement; and



 18 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(g)other dispositions approved by Agent from time to time in its sole
discretion.

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

“Permitted Contingent Obligations” means

(a)Contingent Obligations arising in respect of the Debt under the Financing
Documents;

(b)Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c)Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 5.1 including extension and renewals thereof which (i) do not
increase the amount of such Contingent Obligations (other than an interest rate
increase to then prevailing market levels), (ii) do not impose materially more
restrictive or adverse terms on the Credit Parties as compared to the terms of
the Contingent Obligations being renewed or extended, (iii) are not secured by
any assets other than the assets securing the Contingent Obligations being
extended or renewed, or (iv) do not have obligors who are different from the
obligors of the Contingent Obligations being extended or renewed;

(d)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $1,000,000 in the aggregate at any time outstanding;

(e)Contingent Obligations arising under indemnification obligations contained in
commercial agreements entered in the ordinary course of business, including
those with title insurers to cause such title insurers to issue to Agent
mortgagee title insurance policies;

(f)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

(g)Contingent Obligations arising with respect to customary indemnification
obligations, adjustment of purchase price, or similar obligations of any Credit
Party, to the extent such Contingent Obligations arise in connection with a
Permitted Acquisition;

(h)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and

(i)other Contingent Obligations not to exceed $500,000 in the aggregate at any
time outstanding.



 19 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Permitted Debt” means:

(a)Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

(b)Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

(c)purchase money Debt or Capital Lease obligations not to exceed $1,000,000 in
the aggregate at any time (whether in the form of a loan or a lease) used solely
to acquire equipment used in the Ordinary Course of Business and secured only by
such equipment and accessions thereto and proceeds thereof;

(d)Debt existing on the date of this Agreement and described on Schedule 5.1 and
any refinancing, extensions or renewals thereof, provided that the refinanced,
extended, or renewed Debt shall not (i) have an aggregate outstanding principal
amount in excess of the aggregate principal amount of the Debt being refinanced,
extended or renewed, and any accrued interest, reasonable fees and reasonable
out-of-pocket costs related thereto, (ii) impose materially more restrictive or
adverse terms on any Credit Party or any Subsidiary as compared to the terms of
the Debt being refinanced, extended or renewed (other than an interest rate
increase to then prevailing market levels), (iii) be secured by any assets other
than the assets securing the Debt being refinanced, extended or renewed, or
(iv) have additional obligors from the obligors of the Debt being refinanced,
extended or renewed;

(e)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

(f)Debt in the form of insurance premiums not to exceed $1,000,000 in the
aggregate at any time outstanding owed to any Person providing property,
casualty, liability, or other insurance to Borrowers, financed through the
applicable insurance company so long as the amount of such Debt is not in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the policy year in which such Debt is incurred and
such Debt is outstanding only during such policy year;

(g)Subordinated Debt;

(h)unsecured Debt in respect of (i) credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the Ordinary Course of Business and to the extent such
Debt is unsecured and does not exceed $2,500,000 in the aggregate at any time
outstanding, and (ii) netting services or overdraft protections and similar
arrangements in connection with Deposit Accounts, in each case solely to the
extent incurred in the Ordinary Course of Business;



 20 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)Debt in respect of performance, surety or appeal bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances issued for the
account of any Credit Party or any Subsidiary, in each case, provided in the
Ordinary Course of Business, and not to exceed $1,000,000 in the aggregate at
any time outstanding, but excluding (in each case) Debt incurred through the
borrowing of money;

(j)without duplication, any Debt of any Borrower or any Subsidiary that
constitutes a Permitted Contingent Obligation;

(k)Debt consisting of unsecured intercompany loans and advances incurred by (i)
any Borrower or Guarantor owing to any other Borrower or Guarantor, (ii) any
Excluded Foreign Subsidiary owing to any other Excluded Foreign Subsidiary,
(iii) any Borrower or Guarantor owing to any Excluded Foreign Subsidiary, or
(iv) any Excluded Foreign Subsidiary owing to any Borrower or any Guarantor so
long as such Debt constitutes a Permitted Investment of the applicable Credit
Party pursuant to clause (l) of the definition of Permitted Investments;
provided, however, that upon the request of Agent at any time, any such Debt
shall be evidenced by promissory notes having terms reasonably satisfactory to
Agent, the sole originally executed counterparts of which shall be pledged and
delivered to Agent, for the benefit of Agent and Lenders, as security for the
Obligations; and

(l)unsecured Debt not to exceed $1,000,000 in the aggregate at any time
outstanding.

“Permitted Distributions” means the following Distributions: (a) dividends by
any Borrower or Subsidiary of any Borrower or Guarantor to any Borrower or
Guarantor; (b) dividends payable solely in common stock; and (c) repurchases of
stock of former employees, directors or consultants pursuant to stock purchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided,
however, that such repurchase does not exceed $500,000 in the aggregate per
fiscal year.

“Permitted Investments” means:

(a)Investments shown on Schedule 5.7 and existing on the Closing Date;

(b)Investments in cash and Cash Equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$1,000,000 at any time;

(e)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;



 21 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;

(g)Deposit Accounts established in accordance with Section 5.14 and Investments
in negotiable instruments deposited or to be deposited for collection in the
Ordinary Course of Business;

(h)Investments by any Borrower in any Subsidiary now owned or hereafter created
by such Borrower, which Subsidiary is a Borrower or has provided a Guarantee of
the Obligations of the Borrowers which Guarantee is secured by a Lien granted by
such Subsidiary to Agent in all or substantially all of its property of the type
described in Schedule 9.1 hereto and otherwise made in compliance with
Section 4.11(d);

(i)deposits required to be made to a landlord in the Ordinary Course of Business
to secure or support obligations of any Credit Party or any Subsidiary under a
lease of real property;

(j)accounts receivable created, acquired or made and trade credit extended in
the Ordinary Course of Business and payable in accordance with customary trade
terms;

(k)Investments constituting Permitted Acquisitions;

(l)Investments of cash and Cash Equivalents in an Excluded Foreign Subsidiary
but solely to the extent that the aggregate amount of such Investments with
respect to all Excluded Foreign Subsidiaries does not, at any time, exceed
$250,000 in the aggregate in any twelve (12) month period; provided that in no
event shall the aggregate amount of Investments made in any Excluded Foreign
Subsidiary exceed the amount necessary to fund the current operating expenses of
such Excluded Foreign Subsidiary (taking into account their revenue from other
sources);

(m)Investments by any Excluded Foreign Subsidiary in a Credit Party or any other
Excluded Foreign Subsidiary; and

(n)so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and Cash Equivalents
in an amount not exceeding $1,000,000 in the aggregate.

“Permitted License” means (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries so long as all such Permitted Licenses are granted
to third parties in the Ordinary Course of Business, do not result in a legal
transfer of title to the licensed property, and have been granted in exchange
for fair consideration, and (b) any exclusive license of patent rights of
Borrower or its Subsidiaries so long as such Permitted Licenses are granted to
third parties in the Ordinary Course of Business, do not result in a legal
transfer of title to the licensed property, are exclusive solely as to discrete
geographical areas outside of the United States, and have been granted in
exchange for fair consideration.



 22 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Permitted Liens” means:

(a)deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA or, with respect to any Pension Plan or
Multiemployer Pension Plan, the Code) pertaining to a Borrower’s or its
Subsidiary’s employees, if any;

(b)deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

(c)carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral, other than any Material Intangible Assets, arising in the
Ordinary Course of Business with respect to obligations which are not overdue,
or which are being contested pursuant to a Permitted Contest;

(d)Liens for taxes, assessments or other governmental charges not at the time
delinquent or the subject of a Permitted Contest;

(e)attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings not constituting an Event of Default under
Section 10.1(h); provided, that the execution or other enforcement of such Liens
is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

(f)with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of the Borrowers taken as a whole or any Subsidiary and which,
in the case of any real estate that is part of the Collateral, are set forth as
exceptions to or subordinate matters in the title insurance policy accepted by
Agent insuring the lien of the Security Documents;

(g)Liens and encumbrances in favor of Agent under the Financing Documents;

(h)Liens existing on the date hereof and set forth on Schedule 5.2 and any
renewals or extensions of such Liens; provided that (i) the Debt secured by such
Liens is permitted under clause (d) of the definition Permitted Debt and
(ii) any such renewal or extension does not encumber any additional assets or
properties of any Credit Party;

(i)any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof;

(j)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;



 23 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(k)Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted clause (f) of the definition of Permitted Debt;

(l)Liens that are rights of set-off, bankers’ liens or similar non-consensual
Liens relating to deposit or securities accounts in favor of banks, other
depositary institutions and securities intermediaries arising in the Ordinary
Course of Business;

(m)Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(n)To the extent constituting a Lien, the granting of a Permitted License; and

(o)Liens solely on any cash earnest money deposits made by a Borrower or
Subsidiary thereof in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition or other Investment expressly permitted
under this Agreement.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction) that would not adversely affect the
rights and interests of Agent or Lenders and fully disclosed to Agent within
thirty (30) days after such amendments or modifications have become effective.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Prepayment Fee” has the meaning set forth in Section 2.2.

“Products” means, from time to time, any products currently manufactured,
marketed, promoted, sold, distributed, developed or being developed, or tested
or being tested by or on behalf of any Borrower or any of its Subsidiaries,
including without limitation, those products set forth on Schedule 4.15 (as
updated from time to time in accordance with the terms of this Agreement);
provided, that, for the avoidance of doubt, any new Product not disclosed on
Schedule 4.15 shall still constitute a “Product” as herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated,
such Lender’s then outstanding principal advances of such Lender under the Term
Loan), by (ii) the sum of the Term Loan Commitment (or, in the event the Term
Loan Commitment shall have been terminated, the then outstanding principal
advances of such Lenders under the Term Loan) of all Lenders.



 24 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the FDCA and other Laws it administers and
against which the FDA would initiate legal action.

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.1(i).

“Regulatory Required Permit” means any and all Permits issued by the FDA, DEA or
any other applicable Governmental Authority, including without limitation
approved Drug Applications, necessary for the development, testing, manufacture,
import, export, possession, ownership, holding, marketing, promotion, sale,
labeling, or distribution, as applicable, of any Product by or on behalf of any
applicable Borrower(s) and its Subsidiaries as such activities are being
conducted with respect to such Product at such time, including but not limited
to any drug listings and drug establishment registrations under 21 U.S.C.
Section 360, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by state Governmental Authorities
for the conduct of Borrower’s or any Subsidiary’s business.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Required Lenders” means, at any time, Lenders holding unfunded Term Loan
Commitments (which have not been terminated or expired) and outstanding Term
Loans representing more than fifty one percent (51%) of the sum of the total
unfunded Term Loan Commitments (which have not been terminated or expired) and
outstanding Term Loans as of such date.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.



 25 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance reasonably acceptable to
Agent. As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance reasonably acceptable to Agent. As of the Closing Date, there
are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation (or any
foreign equivalent thereof) of which an aggregate of more than fifty percent
(50%) of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether,
at the time, capital stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company (or any foreign equivalent thereof) in which such Person and/or one or
more Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%) or of which any such Person is a general partner or may exercise
the powers of a general partner. Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.



 26 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, (c) if the Term Loan Tranche 1 Funding Date has not occurred by
the Term Loan Tranche 1 Commitment Termination Date, the Term Loan Tranche 1
Commitment Termination Date or (d) the termination date stated in any notice of
termination of this Agreement provided by Borrowers in accordance with Section
2.11.

“Term Loan” means, collectively, Term Loan Tranche 1, Term Loan Tranche 2 and
Term Loan Tranche 3.

“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount, Term Loan Tranche 2
Commitment Amount and Term Loan Tranche 3 Commitment Amount.

“Term Loan Commitment Percentage” means, as to any Lender with respect to each
of such Lender’s Term Loan Commitments, (a) on the Closing Date with respect to
each tranche of the Term Loan, the applicable percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Tranche 1
Commitment Percentage,” “Term Loan Tranche 2 Commitment Percentage,” and “Term
Loan Tranche 3 Commitment Percentage”, (if such Lender’s name is not so set
forth thereon, then, on the Closing Date, such percentage for such Lender shall
be deemed to be zero), and (b) on any date following the Closing Date, as
applicable to each tranche of Term Loan, the percentage equal to (i) the Term
Loan Tranche 1 Commitment of such Lender on such date divided by the aggregate
Term Loan Tranche 1 Commitments on such date, (ii) the Term Loan Tranche 2
Commitment of such Lender on such date divided by the aggregate Term Loan
Tranche 2 Commitments on such date or (iii) the Term Loan Tranche 3 Commitment
of such Lender on such date divided by the aggregate Term Loan Tranche 3
Commitments on such date.

“Term Loan Commitments” means the Term Loan Tranche 1 Commitments, Term Loan
Tranche 2 Commitments and the Term Loan Tranche 3 Commitments. For the avoidance
of doubt, the aggregate Term Loan Commitments of all Lenders on the Closing Date
shall be $200,000,000.

“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A)

“Term Loan Tranche 1 Activation Date” means the date, if any, prior to July 31,
2018, on which the Agent receives documentation and information evidencing, to
Agent’s reasonable satisfaction, that the FDA has approved Borrowers’ Drug
Application for the testing, manufacturing, marketing and commercial sale in the
United States of TX-004HR, in both 4 microgram and 10 microgram doses, for the
treatment of moderate to severe dyspareunia, a symptom of vulvar and vaginal
atrophy, due to menopause.

“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

“Term Loan Tranche 1 Commitment Termination Date” means the earlier of (a) the
date that is fifteen (15) Business Days following the Term Loan Tranche 1
Activation Date and (b) July 31, 2018.

“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount. For the avoidance of doubt, the aggregate Term Loan
Tranche 1 Commitments of all Lenders on the Closing Date shall be $75,000,000.



 27 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Term Loan Tranche 1 Funding Date” has the meaning set forth in Section
2.1(a)(i)(A).

“Term Loan Tranche 2” has the meaning set forth in Section 2.1(a)(i)(B).

“Term Loan Tranche 2 Activation Date” means the date, if any, after the Term
Loan Tranche 1 Funding Date and prior to the Term Loan Tranche 2 Commitment
Termination Date, on which the Agent receives documentation and information
evidencing, to Agent’s reasonable satisfaction, both that (a) the FDA has
approved Borrowers’ Drug Application for the testing, manufacturing, marketing
and commercial sale in the United States of TX-001HR for the treatment of
moderate to severe vasomotor symptoms associated with menopause in women with a
uterus, and (b) Borrower has, in the ordinary course of business, consummated
its first commercial sale in the United States of TX-001HR for the treatment of
moderate to severe vasomotor symptoms associated with menopause in women with a
uterus (the “TX-001HR First Commercial Sale”).

“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

“Term Loan Tranche 2 Commitment Termination Date” means (a) if the Term Loan
Tranche 1 Funding Date has not occurred by the Term Loan Tranche 1 Commitment
Termination Date, the Term Loan Tranche 1 Commitment Termination Date or (b)
otherwise, May 31, 2019.

“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount. For the avoidance of doubt, the aggregate Term Loan
Tranche 2 Commitments of all Lenders on the Closing Date shall be $75,000,000.

“Term Loan Tranche 2 Funding Date” has the meaning set forth in Section
2.1(a)(i)(B).

“Term Loan Tranche 3” has the meaning set forth in Section 2.1(a)(i)(C).

“Term Loan Tranche 3 Activation Date” means the date, if any, following the Term
Loan Tranche 2 Funding Date but prior to the Term Loan Tranche 3 Commitment
Termination Date on which Agent receives a Compliance Certificate and such other
documentation and information as Agent may reasonably request evidencing, to
Agent’s reasonable satisfaction, that Borrowers’ consolidated Net Revenue
attributable solely to the commercial sale of TX-001HR and TX-004HR for the
twelve (12) month period ending on the last day of the month immediately
preceding such proposed Term Loan Tranche 3 Funding Date is greater than or
equal to $75,000,000.

“Term Loan Tranche 3 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 3 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

“Term Loan Tranche 3 Commitment Termination Date” means the earliest to occur of
the following: (a) if the Term Loan Tranche 1 Funding Date has not occurred by
the Term Loan Tranche 1 Commitment Termination Date, the Term Loan Tranche 1
Commitment Termination Date; (b) if the Term Loan Tranche 2 Funding Date has not
occurred by the Term Loan Tranche 2 Commitment Termination Date, the Term Loan
Tranche 2 Commitment Termination Date; and (c) otherwise, December 31, 2019.



 28 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

“Term Loan Tranche 3 Commitments” means the sum of each Lender’s Term Loan
Tranche 3 Commitment Amount. For the avoidance of doubt, the aggregate Term Loan
Tranche 3 Commitments of all Lenders on the Closing Date shall be $50,000,000.

“Term Loan Tranche 3 Funding Date” has the meaning set forth in Section
2.1(a)(i)(C).

“TRICARE” means the program administered pursuant to 10 U.S.C. §§ 1071 et seq.,
Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and the
regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.8(c)(i).

“Withholding Agent” means any Borrower or Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2           Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder (including, without limitation,
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of each Borrower and
its Consolidated Subsidiaries delivered to Agent and each of the Lenders on or
prior to the Closing Date. If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, Agent, the Lenders and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to Agent and the Lenders financial statements and
other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.



 29 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 1.3          Other Definitional and Interpretive Provisions. References
in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. All amounts
used for purposes of financial calculations required to be made herein shall be
without duplication. References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States. References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. References to
capitalized terms that are not defined herein, but are defined in the UCC, shall
have the meanings given them in the UCC. All references herein to times of day
shall be references to daylight or standard time, as applicable.

Section 1.4               Settlement and Funding Mechanics. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds.

Section 1.5               Time is of the Essence. Time is of the essence in
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents.

Section 1.6                Time of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
savings or standard, as applicable).

Article 2 - LOANS

Section 2.1               Loans.

(a)                Term Loans.

(i)                 Term Loan Amounts.

(A)              On the terms and subject to the conditions set forth herein and
in the other Financing Documents, each Lender with a Term Loan Tranche 1
Commitment severally hereby agrees to make to Borrowers a term loan on a
Business Day occurring on or after the Term Loan Tranche 1 Activation Date (the
“Term Loan Tranche 1 Funding Date”) in an original aggregate principal amount
equal to the Term Loan Tranche 1 Commitment (the “Term Loan Tranche 1”). Each
such Lender’s obligation to fund the Term Loan Tranche 1 shall be limited to
such Lender’s Term Loan Tranche 1 Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Term Loan required to be funded
by any other Lender, but not so funded. Unless previously terminated, upon the
Term Loan Tranche 1 Commitment Termination Date, the Term Loan Tranche 1
Commitment shall thereupon automatically be terminated and the Term Loan Tranche
1 Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.



 30 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(B)              On the terms and subject to the conditions set forth herein and
in the other Financing Documents, each Lender with a Term Loan Tranche 2
Commitment severally hereby agrees to make to Borrowers a term loan on a
Business Day occurring on or after the Term Loan Tranche 2 Activation Date and
prior to the Term Loan Tranche 2 Commitment Termination Date (the “Term Loan
Tranche 2 Funding Date”) in an original aggregate principal amount equal to (but
not less than) the Term Loan Tranche 2 Commitment (the “Term Loan Tranche 2”).
Each such Lender’s obligation to fund the Term Loan Tranche 2 shall be limited
to such Lender’s Term Loan Tranche 2 Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Term Loan required to be funded
by any other Lender, but not so funded. Unless previously terminated, upon the
Term Loan Tranche 2 Commitment Termination Date, the Term Loan Tranche 2
Commitment shall thereupon automatically be terminated and the Term Loan Tranche
2 Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.

(C)              On the terms and subject to the conditions set forth herein and
in the other Financing Documents, each Lender with a Term Loan Tranche 3
Commitment severally hereby agrees to make to Borrowers a term loan on a
Business Day occurring on or after the Term Loan Tranche 3 Activation Date and
prior to the Term Loan Tranche 3 Commitment Termination Date (the “Term Loan
Tranche 3 Funding Date”) in an original aggregate principal amount equal to the
Term Loan Tranche 3 Commitment (the “Term Loan Tranche 3”). Each such Lender’s
obligation to fund the Term Loan Tranche 3 shall be limited to such Lender’s
Term Loan Tranche 3 Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded. Unless previously terminated, upon the Term
Loan Tranche 3 Commitment Termination Date, the Term Loan Tranche 3 Commitment
shall thereupon automatically be terminated and the Term Loan Tranche 3
Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.

(ii)               No Borrower shall have any right to reborrow any portion of
the Term Loan that is repaid or prepaid from time to time. Each of the Term Loan
Tranche 1, Term Loan Tranche 2 and the Term Loan Tranche 3 may be funded in one
advance in an aggregate amount not to exceed the Term Loan Tranche 1 Commitment
Amount, Term Loan Tranche 2 Commitment Amount and the Term Loan Tranche 3
Commitment Amount, as applicable. Borrowers shall deliver to Agent a Notice of
Borrowing with respect to each proposed Term Loan advance, such Notice of
Borrowing to be delivered, (i) in the case of a Term Loan Tranche 1 borrowing,
no later than 12:00 P.M. (Eastern time) five (5) Business Day (or such shorter
period as may be agreed by Agent and the Lenders) prior to such proposed
borrowing or (ii) in the case of a Term Loan Tranche 2 or Term Loan Tranche 3
borrowing, no later than noon (Eastern time) ten (10) Business Days (or such
shorter period as may be agreed by Agent and the Lenders) prior to such proposed
borrowing.

(iii)             Scheduled Repayments; Mandatory Prepayments; Optional
Prepayments.

(A)              There shall become due and payable, and Borrowers shall repay
the Term Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto. Notwithstanding the payment schedule set forth above, the outstanding
principal amount of the Term Loan shall become immediately due and payable in
full on the Termination Date.



 31 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(B)              There shall become due and payable and Borrowers shall prepay
the Term Loan in the following amounts and at the following times:

(i)                 Unless Agent shall otherwise consent in writing, on the date
on which any Credit Party (or Agent as loss payee or assignee) receives any
casualty proceeds in excess of $500,000 with respect to assets upon which Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Agent shall elect to apply to the Obligations;

(ii)              an amount equal to any interest that is deemed to be in excess
of the Maximum Lawful Rate (as defined below) and is required to be applied to
the reduction of the principal balance of the Loans by any Lender as provided
for in Section 2.7; and

(iii)            unless Agent shall otherwise consent in writing, upon receipt
by any Credit Party of the proceeds of any Asset Disposition (excluding
Permitted Asset Dispositions), an amount equal to one hundred percent (100%) of
the net cash proceeds of such asset disposition (net of out-of-pocket expenses
and repayment of secured debt permitted under clause (c) of the definition of
Permitted Debt and encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations; provided, that no prepayment shall be
required pursuant to this Section 2.1(a)(iii)(B) subpart (iii) unless and until
the aggregate net cash proceeds received during any Fiscal Year from Asset
Dispositions exceeds $500,000 (in which case all net cash proceeds in excess of
such amount shall be used to make prepayments pursuant to this
Section 2.1(a)(iii)(B) subpart (iii)).

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $500,000 and less than
$2,500,000 (other than with respect to Inventory as to which there shall be no
limit on the use of such proceeds pursuant to this Section) may be used by
Borrowers within one (1) year from the receipt of such proceeds to replace or
repair any assets in respect of which such proceeds were paid so long as such
proceeds are deposited into a Deposit Account that is subject to a Deposit
Account Control Agreement promptly upon receipt by such Borrower; and (2)
proceeds of personal property asset dispositions that are not made in the
Ordinary Course of Business (other than Collateral consisting of Intellectual
Property, unless Agent shall otherwise elect) may be used by Borrowers within
one (1) year from the receipt of such proceeds to purchase new or replacement
assets of comparable value, provided, however, that such proceeds are deposited
into a Deposit Account that is subject to a Deposit Account Control Agreement
promptly upon receipt by such Borrower. All sums held by Agent pending
reinvestment as described in subsections (1) and (2) above shall be deemed
additional collateral for the Obligations and may be commingled with the general
funds of Agent.

(C)              Borrowers may from time to time, with at least ten (10)
Business Days’ prior delivery to Agent of an appropriately completed Payment
Notification, prepay the Term Loan in whole or in part; provided, however, that
each such prepayment shall be in an amount equal to the lesser of (x) $5,000,000
(or a higher integral multiple of $1,000,000) and (y) the aggregate outstanding
Obligations hereunder; and provided, further, that each such prepayment shall be
accompanied by any prepayment fees and other applicable fees and amounts
required hereunder or any Fee Letter or other Financing Document.



 32 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(iv)              All Prepayments. Except as this Agreement may specifically
provide otherwise, all prepayments of the Term Loan shall be applied by Agent to
the Obligations in inverse order of maturity. The monthly payments required
under Schedule 2.1 shall continue in the same amount (for so long as the Term
Loan and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan. Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).

(v)                LIBOR Rate.

(A)  Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.

(B)              The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable Law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), which additional or
increased costs would increase the cost of such Lender funding loans bearing
interest based upon the LIBOR Rate; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued. In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (I) require such Lender to
furnish to Borrowers a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(II) repay the Loans of such Lender bearing interest based upon the LIBOR Rate
with respect to which such adjustment is made.



 33 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(C)              In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to maintain Loans bearing interest based upon the LIBOR Rate or to
continue such maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender, (I)
in the case of the Pro Rata Share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

(D)              Anything to the contrary contained herein notwithstanding,
neither Agent nor any Lender is required actually to acquire eurodollar deposits
to fund or otherwise match fund any Obligation as to which interest accrues
based on the LIBOR Rate.

Section 2.2           Interest, Interest Calculations and Certain Fees.

(a)                Interest. From and following the Closing Date, except as
expressly set forth in this Agreement, Loans and the other Obligations shall
bear interest at the sum of the LIBOR Rate plus the Applicable Margin. Interest
on the Loans shall be paid in arrears on the first (1st) day of each month and
on the maturity of such Loans, whether by acceleration or otherwise. Interest on
all other Obligations shall be payable upon demand.

(b)                Fee Letter. In addition to the other fees set forth herein,
the Borrowers agree to pay Agent the fees set forth in the Fee Letter.

(c)                Origination Fee. Contemporaneous with Borrowers execution of
this Agreement, Borrowers shall pay Agent, for the benefit of all Lenders
committed to make Term Loans on the Closing Date, a fee in an amount equal to
$2,000,000. All fees payable pursuant to this paragraph shall be deemed fully
earned when due and payable and non-refundable as of the Closing Date.

(d)                Reserved.

(e)                 Prepayment Fee. If any advance under the Term Loan is
prepaid at any time, in whole or in part, for any reason (whether by voluntary
prepayment by Borrowers, by reason of the occurrence of an Event of Default or
the acceleration of the Term Loan, or otherwise), or if the Term Loan shall
become accelerated and due and payable in full, or if the Lenders’ funding
obligations in respect of any unfunded portion of the Term Loan shall terminate
prior to the Maturity Date, Borrowers shall pay to Agent, for the benefit of all
Lenders, as compensation for the costs of such Lenders making funds available to
Borrowers under this Agreement, a prepayment fee (the “Prepayment Fee”) in an
amount equal to the amount being prepaid (or required to be prepaid, if such
amount is greater) multiplied by the following applicable percentage amount: (x)
four percent (4.0%) for the first year following the Term Loan Tranche 1 Funding
Date, (y) three percent (3.0%) for the second year following the Term Loan
Tranche 1 Funding Date and (z) two percent (2.0%) thereafter. The Prepayment Fee
shall not apply to or be assessed upon any prepayment made by Borrowers if such
payments were required by Agent to be made pursuant to Section 2.1(a)(iii)(B)
subpart (i) (relating to casualty proceeds), or subpart (ii) (relating to
payments exceeding the Maximum Lawful Rate), or repaid pursuant to Section
2.1(a)(v)(B)(II). All fees payable pursuant to this paragraph shall be deemed
fully earned as of the Closing Date (provided that such fees shall nonetheless
only become due and payable in the circumstances described in this paragraph)
and non-refundable as of the applicable date of prepayment.



 34 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(f)

Reserved.

(g)

Audit Fees. Borrowers shall pay to Agent, for its own account and not for the
benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.
Notwithstanding the foregoing to the contrary, so long as no Event of Default
has occurred and is continuing, Borrowers shall not be responsible for the costs
of more than one (1) such audit or inspection in any calendar year.

(h)

Wire Fees. Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent’s then
current wire fee schedule (available upon written request of the Borrowers).

(i)

Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to three percent (3.0%) of each
delinquent payment.

(j)

Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.

(k)

Automated Clearing House Payments. If Agent (or its designated servicer or
trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt. Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting. In no event shall any such payments be
refunded to Borrowers.



 35 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 2.3          Notes. The portion of the Loans made by each Lender shall
be evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.

Section 2.4               Reserved.

Section 2.5               Reserved.

Section 2.6               General Provisions Regarding Payment; Loan Account.

(a)                All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim.
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

(b)                Agent shall maintain a loan account (the “Loan Account”) on
its books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Section 2.7          Maximum Interest. In no event shall the interest charged
with respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.



 36 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 2.8               Taxes; Capital Adequacy; Mitigation Obligations.

(a)                All payments of principal and interest on the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future Taxes, except as required by applicable Law.
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and if any such withholding or deduction is in
respect of any Indemnified Taxes, then the Borrowers shall pay such additional
amount or amounts as is necessary to ensure that the net amount actually
received by Agent and each Lender will equal the full amount Agent and such
Lender would have received had no such withholding or deduction of Indemnified
Taxes been required (including, without limitation, such withholdings and
deductions applicable to additional sums payable under this Section 2.8). After
payment of any Tax by a Borrower to a Governmental Authority pursuant to this
Section 2.8, such Borrower shall promptly forward to Agent the original or a
certified copy of an official receipt, a copy of the return reporting such
payment, or other documentation reasonably satisfactory to Agent evidencing such
payment to such authority. Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

(b)                The Borrowers shall indemnify Agent and Lenders, within ten
(10) days after demand thereof, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.8) payable or paid by Agent or any Lender or
required to be withheld or deducted from a payment to Agent or any Lender and
any reasonable out of pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate in
reasonable detail as to the amount of such payment or liability delivered to
Borrowers by a Lender (with a copy to Agent), or by Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(c)                Each Agent and Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments made under any
Financing Document shall deliver to Borrower Representative and Agent (in the
case of deliveries by a Lender), at the time or times prescribed by applicable
Law or reasonably requested by Borrower Representative or Agent (in the case of
deliveries by a Lender), such properly completed and executed documentation
reasonably requested by Borrower Representative or Agent (in the case of
deliveries by a Lender) as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, each Agent and
Lender, if reasonably requested by Borrower Representative or Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by Borrowers or Agent (in the case of deliveries by a Lender) as will
enable Borrowers or Agent (in the case of deliveries by a Lender) to determine
whether or not such Agent or Lender, as applicable, is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.8(c)(i), 2.8(c)(ii) and 2.8(e) below) shall not be required if in
such Agent’s or Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.



 37 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(i)                 Each Agent and Lender that is not a “United States person”
(as such term is defined in Section 7701(a)(30) of the Code) for U.S. federal
income tax purposes and is a party hereto on the Closing Date or purports to
become an assignee of an interest pursuant to Section 11.17(a) after the Closing
Date (unless such Lender was already a Lender hereunder immediately prior to
such assignment) (each such Lender a “Foreign Lender”) shall, to the extent
permitted by Law, execute and deliver to Borrower Representative and Agent (in
the case of deliveries by a Lender) (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Agent or
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or Agent)
whichever of the following is applicable: (A) in the case of an Agent or Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party, (x) with respect to payments of interest under any Financing
Document, two (2) properly completed and executed originals of United States
Internal Revenue Service (“IRS”) Forms W-8BEN or W-8BEN-E (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Financing Documents, two (2) properly
completed and executed originals of IRS Forms W-8BEN or W-8BEN-E (or successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
tax pursuant to the “business profits” or “other income” article of such tax
treaty; (B) two (2) executed originals of Form W-8ECI (or successor form);
(C) in the case of an Agent or Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Agent or Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) executed originals of IRS Forms W-8BEN
or W-8BEN-E (or successor form); (D) to the extent an Agent or Foreign Lender is
not the beneficial owner, two (2) executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or successor form),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the Agent
or Foreign Lender is a partnership and one or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such Agent
or Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-4 on behalf of each such direct and indirect partner; or
(E) other applicable forms, certificates or documents prescribed by the IRS.
Each Agent and Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower Representative and
Agent in writing of its legal inability to do so. In addition, to the extent
permitted by applicable Law, such forms shall be delivered by each Agent and
Foreign Lender upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each Agent and Foreign Lender shall promptly
notify Borrower Representative at any time it determines that it is no longer in
a position to provide any previously delivered certificate to Borrower
Representative (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).



 38 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(ii)               Each Agent and Lender that is a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes and is a party hereto on the Closing Date or purports to become an
assignee of an interest pursuant to Section 11.17(a) after the Closing Date
(unless such Lender was already a Lender hereunder immediately prior to such
assignment) shall, to the extent permitted by Law, provide to Borrower
Representative and Agent (in the case of deliveries by a Lender) on or prior to
the date on which such Agent or Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or Agent), a properly completed and executed IRS Form W-9 or any
successor form certifying as to such Agent’s or Lender’s entitlement to an
exemption from U.S. backup withholding and other applicable forms, certificates
or documents prescribed by the IRS or reasonably requested by Borrower
Representative or Agent. Each such Agent and Lender shall promptly notify
Borrowers at any time it determines that any certificate previously delivered to
Borrower Representative (or any other form of certification adopted by the U.S.
governmental authorities for such purposes) is no longer valid.

(iii)             Any Agent and Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower Representative and Agent, in the
case of deliveries by a Lender, (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Agent or Foreign Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or Agent), executed copies of
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrowers or Agent to determine the withholding or deduction required to
be made.

(d)                If any Agent or Lender determines, in its sole discretion
exercised in good faith, that it has received a refund in respect of any Taxes
as to which it has been indemnified by any Borrower pursuant to this Section 2.8
(including by the payment of additional amounts pursuant to this Section 2.8),
then it shall promptly pay an amount equal to such refund to Borrowers, net of
all reasonable out-of-pocket expenses of such Lender or of Agent with respect
thereto, including any Taxes; provided, however, that Borrowers, upon the
written request of such Lender or Agent, agree to repay any amount paid over to
Borrowers to such Lender or to Agent (plus any related penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event such
Lender or Agent is required, for any reason, to disgorge or otherwise repay such
refund. Notwithstanding anything to the contrary in this Section 2.8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.8(d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.



 39 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)                If a payment made to an Agent or Lender under any Financing
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Agent or Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Agent or Lender shall deliver to Borrower
Representative and Agent (in the case of deliveries by a Lender) at the time or
times prescribed by Law and at such time or times reasonably requested by
Borrower Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f)                 Each Lender shall severally indemnify Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.17 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Agent in connection with any Financing
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g)                Each party’s obligations under Section 2.8(a) through (f)
shall survive the resignation or replacement of Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all Obligations hereunder.

(h)                If any Lender shall reasonably determine that the adoption or
taking effect of, or any change in, any applicable Law regarding capital
adequacy, in each instance, after the Closing Date, or any change after the
Closing Date in the interpretation, administration or application thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of Law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
certificate setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.



 40 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(i)                 If any Lender requests compensation under either
Section 2.1(a)(iv) or Section 2.8(h), or requires Borrowers to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.8, then, upon the written request of Borrower
Representative, such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder (subject to the provisions of
Section 11.17) to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such Section, as
the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense and (iii) would not otherwise be disadvantageous to
such Lender (as determined in its sole good faith discretion). Without
limitation of the provisions of Section 12.14, each Borrower hereby agrees to
pay all reasonable and documented, out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

Section 2.9               Appointment of Borrower Representative.

(a)                 Each Borrower hereby irrevocably appoints and constitutes
Borrower Representative as its agent and attorney-in-fact to request and receive
Loans in the name or on behalf of such Borrower and any other Borrowers, deliver
Notices of Borrowing, give instructions with respect to the disbursement of the
proceeds of the Loans , giving and receiving all other notices and consents
hereunder or under any of the other Financing Documents and taking all other
actions (including in respect of compliance with covenants) in the name or on
behalf of any Borrower or Borrowers pursuant to this Agreement and the other
Financing Documents. Agent and Lenders may disburse the Loans to such bank
account of Borrower Representative or a Borrower or otherwise make such Loans to
a Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b)                Borrower Representative hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 2.9. Borrower Representative shall ensure that the disbursement of any
Loans that are at any time requested by or to be remitted to or for the account
of a Borrower, shall be remitted or issued to or for the account of such
Borrower.

(c)                 Each Borrower hereby irrevocably appoints and constitutes
Borrower Representative as its agent to receive statements on account and all
other notices from Agent, Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Financing Documents.

(d)                Any notice, election, representation, warranty, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made or delivered directly by
such Borrower.



 41 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)                 No resignation by or termination of the appointment of
Borrower Representative as agent and attorney-in-fact as aforesaid shall be
effective, except after ten (10) Business Days’ prior written notice to Agent.
If the Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

Section 2.10              Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

(a)                Borrowers are defined collectively to include all Persons
named as one of the Borrowers herein; provided, however, that any references
herein to “any Borrower”, “each Borrower” or similar references, shall be
construed as a reference to each individual Person named as one of the Borrowers
herein. Each Person so named shall be jointly and severally liable for all of
the obligations of Borrowers under this Agreement. Each Borrower, individually,
expressly understands, agrees and acknowledges, that the credit facilities would
not be made available on the terms herein in the absence of the collective
credit of all of the Persons named as the Borrowers herein, the joint and
several liability of all such Persons, and the cross-collateralization of the
collateral of all such Persons. Accordingly, each Borrower individually
acknowledges that the benefit to each of the Persons named as one of the
Borrowers as a whole constitutes reasonably equivalent value, regardless of the
amount of the credit facilities actually borrowed by, advanced to, or the amount
of collateral provided by, any individual Borrower. In addition, each entity
named as one of the Borrowers herein hereby acknowledges and agrees that all of
the representations, warranties, covenants, obligations, conditions, agreements
and other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

(b)                Notwithstanding any provisions of this Agreement to the
contrary, it is intended that the joint and several nature of the liability of
each Borrower for the Obligations and the Liens granted by Borrowers to secure
the Obligations, not constitute a Fraudulent Conveyance (as defined below).
Consequently, Agent, Lenders and each Borrower agree that if the liability of a
Borrower for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly. For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.



 42 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)                Agent is hereby authorized, without notice or demand (except
as otherwise specifically required under this Agreement) and without affecting
the liability of any Borrower hereunder, at any time and from time to time, to
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

(d)                Each Borrower hereby agrees that, except as hereinafter
provided, its obligations hereunder shall be unconditional, irrespective of
(i) the absence of any attempt to collect the Obligations from any obligor or
other action to enforce the same; (ii) the waiver or consent by Agent with
respect to any provision of any instrument evidencing the Obligations, or any
part thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Agent; (iii) failure by Agent to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations; (iv) the institution of any
proceeding under the Bankruptcy Code, or any similar proceeding, by or against a
Borrower or Agent’s election in any such proceeding of the application of
Section 1111(b)(2) of the Bankruptcy Code; (v) any borrowing or grant of a
security interest by a Borrower as debtor-in-possession, under Section 364 of
the Bankruptcy Code; (vi) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Agent’s claim(s) for repayment of any of the
Obligations; or (vii) any other circumstance other than payment in full of the
Obligations which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety.

(e)                Borrowers hereby agree, as between themselves, that to the
extent that Agent, on behalf of Lenders, shall have received from any Borrower
any Recovery Amount (as defined below), then the paying Borrower shall have a
right of contribution against each other Borrower in an amount equal to such
other Borrower’s contributive share of such Recovery Amount; provided, however,
that in the event any Borrower suffers a Deficiency Amount (as defined below),
then the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property. The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full. As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any Collateral.
As used in this Section 2.10(e), the term “Deficiency Amount” means any amount
that is less than the entire amount a Borrower is entitled to receive by way of
contribution or subrogation from, but that has not been paid by, the other
Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to Zero
Dollars ($0) through contributions and reimbursements made under the terms of
this Section 2.10(e) or otherwise.



 43 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 2.11              Termination; Restriction on Termination.

(a)                Termination by Lenders. In addition to the rights set forth
in Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

(b)                Termination by Borrowers. Upon at least fifteen (15) days’
prior written notice and pursuant to payoff documentation in form and substance
reasonably satisfactory to Agent and Lenders, Borrowers may, at its option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have complied with Section 2.2 and the terms of any
Fee Letter. Any notice of termination given by Borrowers shall be irrevocable
unless all Lenders otherwise agree in writing; provided that such notice may
state that it is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrowers (by notice to the Agent on or prior to
the specified effective date) if such condition is not satisfied and no Lender
shall have any obligation to make any Loans on or after the termination date
stated in such notice. Borrowers may elect to terminate this Agreement in its
entirety only. No section of this Agreement or type of Loan available hereunder
may be terminated singly.

(c)                Effectiveness of Termination. All of the Obligations shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2 and the terms of any Fee Letter resulting from such
termination. Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, have retained cash Collateral or other Collateral for such period of
time as Agent, in its reasonable discretion, may deem necessary to protect Agent
and each Lender from any such loss or damage; provided, however that such
retained cash Collateral or other Collateral shall not exceed $20,000 in the
aggregate at any time.



 44 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1           Existence and Power. Each Credit Party (a) is an entity as
specified on Schedule 3.1, (b) is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, (c) has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, (d) has all powers to own its
assets and has powers and all Permits necessary or desirable in the operation of
its business as presently conducted or as proposed to be conducted, except where
the failure to have such Permits could not reasonably be expected to have a
Material Adverse Effect, and (e) is qualified to do business as a foreign entity
in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except in
the case of this clause (e) where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.1, no Credit Party (x) has had, over the five (5) year period
preceding the Closing Date, any name other than its current name, or (y) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

Section 3.2           Organization and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Credit Party of
the Financing Documents to which it is a party (a) are within its powers, (b)
have been duly authorized by all necessary action pursuant to its Organizational
Documents, (c) require no further action by or in respect of, or filing with,
any Governmental Authority and (d) do not violate, conflict with or cause a
breach or a default under (i) any Law applicable to any Credit Party, (ii) any
of the Organizational Documents of any Credit Party, or (iii) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (iii), reasonably be expected
to have a Material Adverse Effect.

Section 3.3           Binding Effect. Each of the Financing Documents to which
any Credit Party is a party constitutes a valid and binding agreement or
instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.
Each Financing Document has been duly executed and delivered by each Credit
Party party thereto.

Section 3.4           Capitalization. The authorized equity securities of each
of the Credit Parties as of the Closing Date are as set forth on Schedule 3.4.
All issued and outstanding equity securities of each of the Credit Parties are
duly authorized and validly issued, fully paid and nonassessable. All issued and
outstanding equity securities of any Subsidiary of any Credit Party are free and
clear of all Liens other than Permitted Liens, and such equity securities were
issued in compliance with all applicable Laws. The identity of the holders of
the equity securities of each of the Credit Parties (other than TherapeuticsMD)
and the percentage of their fully-diluted ownership of the equity securities of
each of the Credit Parties as of the Closing Date is set forth on Schedule 3.4.
Except as set forth on Schedule 3.4, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.



 45 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 3.5           Financial Information. All financial statements and
related information delivered to Agent and pertaining to the financial condition
of any Credit Party fairly presents the financial position of such Credit Party
as of such date in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures). Since December 31, 2017, there has been no Material Adverse
Effect.

Section 3.6          Litigation. Except as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened in
writing, against any Credit Party or, to such Borrower’s knowledge, any party
(other than a Credit Party) to any Operative Document that would reasonably be
expected to result in a judgment against, or liability for, any Credit Party or
any Subsidiary thereof in an amount in excess of $1,000,000. There is no
Litigation pending in which an adverse decision would reasonably be expected to
have a Material Adverse Effect or which in any manner draws into question the
validity of any of the Financing Documents.

Section 3.7          Ownership of Property. Each Borrower and its Subsidiaries
are the lawful sole owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

Section 3.8          No Default. No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.

Section 3.9           Labor Matters. As of the Closing Date, there are no
strikes or other material labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party. Except as could not reasonably
be expected to result in a Material Adverse Effect, (a) hours worked and
payments made to the employees of each Borrower and each of its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters and (b) all payments due from each
Borrower and each of its Subsidiaries, or for which any claim may be made
against any of them, on account of wages and employee and retiree health and
welfare insurance and other benefits have been paid or accrued as a liability on
their books, as the case may be. The consummation of the transactions
contemplated by the Financing Documents will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Borrower or any Subsidiary is a
party or by which it is bound.



 46 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 3.10        Regulated Entities. No Credit Party is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company,” all within the meaning of the Investment Company
Act.

Section 3.11        Margin Regulations. None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12               Compliance With Laws; Anti-Terrorism Laws.

(a)                Each Credit Party is in compliance with the requirements of
all applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

(b)                None of the Credit Parties and, to the knowledge of the
Credit Parties, none of their Affiliates (i) is in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, (iii) is a
Blocked Person, or is controlled by a Blocked Person, (iv) is acting or will act
for or on behalf of a Blocked Person, (v) is associated with, or will become
associated with, a Blocked Person or (vi) is providing, or will provide,
material, financial or technical support or other services to or in support of
acts of terrorism of a Blocked Person. No Credit Party nor, to the knowledge of
any Credit Party, any of its Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(B) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law.

Section 3.13        Taxes. All federal and material state and local tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown to be due and payable in
respect thereof have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for nonpayment
thereof. Except to the extent subject to a Permitted Contest, all material state
and local sales and use Taxes required to be paid by each Credit Party have been
paid. All federal and material state tax returns have been filed by each Credit
Party for all periods for which tax returns were due with respect to employee
income tax withholding, social security and unemployment taxes, and, except to
the extent subject to a Permitted Contest, the amounts shown thereon to be due
and payable have been paid in full or adequate provisions therefor have been
made.



 47 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 3.14               Compliance with ERISA.

(a)                Except as would not reasonably be expected to have a Material
Adverse Effect, (i) each ERISA Plan (and the related trusts and funding
agreements) complies in form and in operation with, (ii) each ERISA Plan (and
the related trusts and funding agreements) has been administered in compliance
with, (iii) the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code, and (iv) no Credit Party or any Subsidiary of any Credit
Party has incurred liability for any excise tax under Sections 4971 through 5000
of the Code.

(b)                During the six (6) year period prior to the Closing Date or
the making of any Loan and except as would not reasonably be expected to have a
Material Adverse Effect, (x) no steps have been taken to terminate any Pension
Plan and (y) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA. (i) No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
any Credit Party or any Subsidiary of any liability, fine or penalty (other
than, for the avoidance of doubt, accrual of benefits in the Ordinary Course of
Business), (ii) no Credit Party or any Subsidiary of any Credit Party has
incurred liability to the PBGC (other than for current premiums) with respect to
any Pension Plan, (iii) all contributions (if any) have been made on a timely
basis to any Multiemployer Pension Plan that are required to be made by any
Credit Party, any Subsidiary of any Credit Party, or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; (iv) no Credit Party, Subsidiary of any Credit
Party, or to the knowledge of the Credit Parties, any member of the Controlled
Group has withdrawn or partially withdrawn from any Multiemployer Pension Plan,
incurred any withdrawal liability with respect to any such plan or received
notice of any claim or demand for withdrawal liability or partial withdrawal
liability from any such plan, and no condition has occurred which, if continued,
could reasonably be expected to result in a withdrawal or partial withdrawal
from any such plan, and (v) no Credit Party, Subsidiary of any Credit Party or
any member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent, except, with
respect to clauses (i), (ii), (iii) and (iv), as would not reasonably be
expected to have a Material Adverse Effect.

Section 3.15        Brokers. Except for fees payable to Agent and/or Lenders, no
broker, finder or other intermediary has brought about the obtaining, making or
closing of the transactions contemplated by the Financing Documents, and no
Credit Party has or will have any obligation to any Person in respect of any
finder’s or brokerage fees, commissions or other expenses in connection herewith
or therewith.

Section 3.16         Reserved.



 48 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 3.17        Material Contracts. Except for the Financing Documents and
the other agreements set forth on Schedule 3.17, as of the Closing Date there
are no Material Contracts. The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination in favor of
any party to any Material Contract (other than any Credit Party), except for
such Material Contracts the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

Section 3.18        Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case as set forth on Schedule 3.18 and as would not
reasonably be expected to have a Material Adverse Effect:

(a)                no notice, notification, demand, request for information,
citation, summons, complaint or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending,
or to such Borrower’s knowledge, threatened by any Governmental Authority or
other Person with respect to any (i) alleged violation by any Credit Party of
any Environmental Law, (ii) alleged failure by any Credit Party to have any
Permits required in connection with the conduct of its business or to comply
with the terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

(b)                no property now owned or leased by any Credit Party and, to
the knowledge of each Borrower, no such property previously owned or leased by
any Credit Party, to which any Credit Party has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Materials, is
listed or, to such Borrower’s knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined in
CERCLA) or any similar state list or is the subject of federal, state or local
enforcement actions or, to the knowledge of such Borrower, other investigations
which may lead to claims against any Credit Party for clean-up costs, remedial
work, damage to natural resources or personal injury claims, including, without
limitation, claims under CERCLA.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19        Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Credit Party and all in-bound license
or sublicense agreements, exclusive out-bound license or sublicense agreements,
or other rights of any Credit Party to use Intellectual Property (but excluding
in-bound licenses of over-the-counter software that is commercially available to
the public), as of the Closing Date and, as updated pursuant to Section 4.14, is
set forth on Schedule 3.19. Schedule 3.19 shall be prepared by Borrowers in the
form provided by Agent and contain all information required in such form. Except
for Permitted Licenses, each Credit Party is the sole owner of its Intellectual
Property free and clear of any Liens. Each patent set forth on Schedule 3.19 is
valid and enforceable and no part of the Material Intangible Assets has been
judged invalid or unenforceable, in whole or in part, and to the best of
Borrowers’ knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party.

Section 3.20        Solvency. Each Borrower is, and after giving effect to the
Loan advance and the liabilities and obligations of each Borrower under the
Operative Documents, will be, Solvent; and each other Credit Party together with
Borrower and its Subsidiaries, taken as a whole, is Solvent.



 49 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 3.21         Full Disclosure. None of the written information (financial
or otherwise, but excluding any projections and forward-looking statements,
estimates, budgets and industry data of a general nature) furnished by or on
behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Financing Documents (in
each case, taken as a whole and as modified or supplemented by other information
so furnished promptly after the same becomes available) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which such statements were made. All financial projections
and forward-looking statements delivered to Agent and the Lenders by the
Borrowers have been prepared on the basis of the assumptions stated therein and
such projections represent the Borrowers’ best estimate of the Borrowers’ future
financial performance as of the date of delivery and such assumptions are
believed by the Borrowers to be fair and reasonable in light of current business
conditions at the time of delivery to Agent, provided that it being understood
that such projections are subject to uncertainties and contingencies, some of
which are beyond the control of the Borrowers, and the Borrowers can give no
assurance that such projections will be attained, that actual results may differ
in a material manner from such projections and any failure to meet such
projections shall not automatically be deemed to be a breach of any
representation or covenant herein.

Section 3.22        Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.23               Regulatory Matters.

(a)                All of Borrower’s and its Subsidiaries’ material Products and
material Regulatory Required Permits as of the Closing Date are listed on
Schedule 4.15. With respect to each such Product, (i) Borrower and its
Subsidiaries have received, and such Product is the subject of, all Regulatory
Required Permits needed in connection with the development, testing,
manufacture, import, export, holding, marketing, promotion, sale, labeling, and
distribution, as applicable, of such Product as currently being conducted by or
on behalf of Borrower, and have provided Agent with all notices and other
information required by Section 4.1, and (ii) such Product has been and is being
developed, tested, manufactured, imported, exported, held, marketed, promoted,
or sold, labeled, or distributed, as the case may be, in material compliance
with all applicable Laws, including but not limited to Healthcare Laws, and
Regulatory Required Permits.

(b)                None of the Borrowers or any Subsidiary thereof are in
violation of any Healthcare Law or any judgment, order, writ, injunction,
settlement, or agreement issued by or entered into with the FDA or any other
applicable Governmental Authority, except where any such violation could not
reasonably be expected to result in a Material Adverse Effect. None of Borrowers
or any Subsidiary thereof has received (i) any unresolved inspection reports,
warning letters, untitled letters or similar documents with respect to TX-001HR,
TX-004HR or any other Product material to the business of the Borrowers (taken
as a whole) from any Governmental Authority that assert material lack of
compliance with any applicable Healthcare Law; or (ii) any written notice of a
regulatory enforcement action, investigation or inquiry (other than non-material
routine or periodic inspections or reviews) or any criminal, civil, injunctive,
seizure or detention action against or relating to it or any Product for alleged
lack of compliance with any applicable Healthcare Law, except with respect to
this clause (ii), where any such lack of compliance could not reasonably be
expected to have a Material Adverse Effect; and, to the knowledge of Borrower,
there is no such regulatory enforcement action, investigation or inquiry or
criminal, civil, injunctive, seizure or detention action pending.



 50 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(c)                To the Borrowers’ knowledge, none of the Borrowers’ or their
Subsidiaries’ officers, directors, employees, shareholders, agents or affiliates
has made an untrue statement of material fact or fraudulent statement to the FDA
or failed to disclose a material fact required to be disclosed to the FDA,
committed an act, made a statement, or failed to make a statement that could
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Reg. 46191 (September 10, 1991) or for any
other Governmental Authority to invoke a similar policy or Law.

(d)                None of Borrowers or any Subsidiary thereof or, to the
knowledge of Borrower, any of their respective suppliers is employing or
utilizing the services of any Person who has been debarred, disqualified,
suspended or otherwise excluded under any applicable Healthcare Law.

(e)                There have been no Recalls, safety alerts, withdrawals,
clinical holds, marketing suspensions, or similar actions conducted, undertaken
or issued by the Borrowers or any Subsidiary thereof or, to Borrowers’
knowledge, any other Person, whether or not at the request, demand or order of
any Governmental Authority, with respect to any Product.

(f)                 As of the Closing Date, no Borrower or any Subsidiary
thereof receives any payments from Medicare, Medicaid, or TRICARE.

(g)                As of the Closing Date, there have been no Regulatory
Reporting Events.

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1           Financial Statements and Other Reports. Each Borrower will
deliver to Agent:

(a)                as soon as available, but no later than forty-five (45) days
after the last day of each fiscal quarter, a company prepared consolidated (and,
if any Excluded Foreign Subsidiaries then exist, consolidating) balance sheet,
cash flow and income statement (including year-to-date results) covering
Borrowers’ and its Consolidated Subsidiaries’ consolidated operations during the
period, prepared under GAAP, consistently applied, setting forth in comparative
form the corresponding figures as at the end of the corresponding fiscal quarter
of the previous fiscal year and the projected figures for such period based upon
the projections required hereunder, all in reasonable detail, certified by a
Responsible Officer and in a form acceptable to Agent;

(b)                [reserved];



 51 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(c)                as soon as available, but no later than ninety (90) days
after the last day of Borrower’s fiscal year, audited consolidated (and, if any
Excluded Foreign Subsidiaries then exist, consolidating) financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
acceptable to Agent in its reasonable discretion, it being agreed by Agent that
Grant Thornton LLP and its successors are acceptable to Agent;

(d)                within five (5) days of delivery or filing thereof, copies of
all statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt and copies of all reports and
other filings made by Borrower with any stock exchange on which any securities
of any Borrower are traded and/or the SEC; provided that, such delivery
requirement shall be satisfied to the extent such reports and other filings are
publically available on the SEC’s EDGAR system or any successor thereto;

(e)                prompt written notice of an event that materially and
adversely affects the value of any Material Intangible Asset;

(f)                 within sixty (60) days after the start of each fiscal year,
projections for the forthcoming two fiscal years, on a quarterly basis for the
current year and on an annual basis for the subsequent year;

(g)                promptly (but in any event within ten (10) days of any
request therefor) such other readily available budgets, sales projections,
operating plans and other financial information and information, reports or
statements regarding the Borrowers, their business and the Collateral as Agent
may from time to time reasonably request;

(h)                within thirty (30) days after the last day of each month (or,
in the case of the last month in each fiscal quarter, within forty-five (45)
days after the last day of such month), a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing monthly cash
and Cash Equivalents of Borrowers and Borrowers and their Consolidated
Subsidiaries and compliance with the financial covenants set forth in this
Agreement;

(i)                 written notice to Agent promptly, but in any event within
five (5) Business Days of a Responsible Officer of a Borrower receiving written
notice or otherwise becoming aware that:

(i)                 any development, testing, manufacturing, or distribution of
any Product that is material to Borrowers’ business should cease, whether (A)
temporarily and (1) outside of the ordinary course of business or (2) pursuant
to an order by a Governmental Authority, or (B) permanently;

(ii)               any sales of a Product which is material to Borrowers’
business should cease or such Product should be withdrawn from the marketplace,
whether temporarily or permanently;

(iii)             any Governmental Authority is conducting a non-routine
investigation, audit, or review of any material Regulatory Required Permit;

(iv)              any material Regulatory Required Permit has been suspended,
revoked. withdrawn, or adversely limited, modified, or restricted;



 52 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(v)                any Governmental Authority, including without limitation the
FDA, DEA, the Office of the Inspector General of the Department of Health and
Human Services (“HHS”) or the United States Department of Justice, has commenced
or threatened to initiate any administrative, regulatory, civil or criminal
enforcement action, injunction, seizure, investigation or non-routine inspection
related to or against any Product or any Credit Party or a Subsidiary thereof,
or any action to enjoin a Credit Party or a Subsidiary thereof, or their
officers, directors, employees, shareholders or their agents and Affiliates, in
such capacity, from conducting their businesses at any facility owned or used by
them;

(vi)              receipt by Borrower or any Subsidiary thereof from the FDA of
a warning letter, Form FDA-483, untitled letter, other correspondence or notice
setting forth alleged violations of any Law, including any Healthcare Law or
other laws and regulations enforced by the FDA, or any comparable correspondence
or notice from any other Governmental Authority responsible for regulating drug
products and establishments with regard to any Product or the testing,
development, manufacture, processing, packing, holding, import, export,
labeling, or distribution thereof;

(vii)            any failures in the manufacturing of any Product have occurred
such that the amount of such Product successfully manufactured in accordance
with applicable Laws and all specifications thereof and sales by Borrower
therefor in any month shall decrease significantly as compared to the quantities
of such Product and sales otherwise planned to be generated in such month;

(viii)          any Borrower or any Subsidiary thereof becoming subject to any
proceeding, suit, administrative or regulatory enforcement action, investigation
or non-routine inspection by any federal, state or local Governmental Authority
or quasi-governmental body, agency, board or authority or any other
administrative or investigative body (including the Office of the Inspector
General of HHS); or

(ix)              any Borrower or any Subsidiary thereof engaging in any
Recalls, Market Withdrawals, or other forms of product retrieval from the
marketplace of any Products, except for routine stock rotation practices or
routine equipment adjustments and repairs (each of the events set forth in
clauses (i)-(ix) a “Regulatory Reporting Event”). Borrower shall, and shall
cause each Credit Party, to promptly provide such further information (including
copies of relevant documentation) as Agent or any Lender shall reasonably
request with respect to any Regulatory Reporting Event;

(j)                 promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act;

(k)                promptly, but in any event within five (5) Business Days,
after any Responsible Officer of any Borrower obtains knowledge of the
occurrence of any event or change (including, without limitation, any notice of
any violation of Healthcare Laws) that has resulted or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of a Responsible Officer specifying the nature and
period of existence of any such event or change, or specifying the notice given
or action taken by such holder or Person and the nature of such event or change,
and what action the applicable Credit Party or Subsidiary has taken, is taking
or proposes to take with respect thereto;



 53 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(l)                 promptly, but in any event within five (5) Business Days,
after any Responsible Officer of any Borrower obtains knowledge of the
occurrence of a reportable event under Section 4043 of ERISA (for which a
reporting requirement is not waived) with respect to any Pension Plan;

(m)              promptly, but in any event within five (5) Business Days, upon
receipt of the same, copies of all notices, requests and other documents
received by any Credit Party or any Subsidiary under or pursuant to any Material
Contract regarding or related to any material breach or default by any party
thereto or any other event that could reasonably be expected to materially
impair the value of the interests or the rights of any Credit Party or any
Subsidiary under any Material Contract or otherwise have a Material Adverse
Effect;

(n)                together with the next Compliance Certificate required to be
delivered under subsection (i) with respect to the last month of a fiscal
quarter, following the request of Agent written notice of the execution of any
material amendment, consent, waiver or other modification to any Material
Contract or the entry into any new Material Contract and, following the request
of Agent, a copy of any such amendment, consent, waiver, other modification or
new Material Contract;

(o)                written notice to Agent promptly, but in any event within
three (3) Business Days, of a Responsible Officer of a Borrower receiving
written notice or otherwise becoming aware of:

(i)                 any legal actions pending or threatened in writing against
any Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to any Borrower or any of its Subsidiaries of One
Million Dollars ($1,000,000) or more;

(ii)               the institution of any proceeding (A) seeking equitable
relief with respect to a Credit Party or Subsidiary or involving an alleged
liability of any Credit Party or any Subsidiary equal to or greater than
$1,000,000 or any adverse determination in any proceeding involving equitable
relief or a potential liability of any Credit Party or any Subsidiary equal to
or greater than $1,000,000 or (B) which in any manner calls into question the
validity or enforceability of any Financing Document;

(iii)             any Default or Event of Default; or

(iv)              any strikes or other labor disputes pending or, to any
Borrower’s knowledge, threatened in writing against any Credit Party;

Borrowers represent and warrant that Schedule 4.1(o) sets forth a complete list
of all matters existing as of the Closing Date for which notice could be
required under clause (o) above. Borrower shall, and shall cause each Credit
Party, to provide such further information (including copies of such
documentation) as Agent or any Lender shall reasonably request with respect to
any of the events or notices described in clauses (j) and (o) above.



 54 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 4.2          Payment and Performance of Obligations. Each Borrower
(a) will pay and discharge, and cause each Subsidiary to pay and discharge, on a
timely basis as and when due, all of their respective obligations and
liabilities, except for such obligations and/or liabilities (i) that may be the
subject of a Permitted Contest, or (ii) the nonpayment or nondischarge of which
could not reasonably be expected to have a Material Adverse Effect or result in
a Lien against any Collateral, except for Permitted Liens, (b) will without
limiting anything contained in the foregoing clause (a), except to the extent
subject to a Permitted Contest, pay all amounts due and owing in respect of
Taxes (including without limitation, payroll and withholdings tax liabilities)
on a timely basis as and when due, and in any case prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof, except as the nonpayment of such amounts is less than
$250,000 in the aggregate at any one time outstanding, (c) will maintain, and
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of all of their respective obligations and liabilities, and
(d) will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

Section 4.3          Maintenance of Existence. Each Borrower will preserve,
renew and keep in full force and effect, and will cause each Subsidiary to
preserve, renew and keep in full force and effect, (a) their respective
existence, except in connection with a transaction permitted under Section 5.6,
(b) their respective rights, privileges and franchises necessary or desirable in
the normal conduct of business, except in connection with a transaction
permitted under Section 5.6 or where the failure to maintain such rights,
privileges and franchises could not reasonably be expected to have a Material
Adverse Effect, and (c) their respective qualification to do business and good
standing in each jurisdiction in which it conducts business, except where the
failure to be qualified or in good standing could not reasonably be expected to
have a Material Adverse Effect.

Section 4.4               Maintenance of Property; Insurance.

(a)                Each Borrower will keep, and will cause each Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted. If all or any part of the
Collateral useful or necessary in its business becomes damaged or destroyed,
each Borrower will, and will cause each Subsidiary to, promptly and completely
repair and/or restore the affected Collateral in a good and workmanlike manner,
subject to Agent agreeing to disburse insurance proceeds or other sums to pay
costs of the work of repair or reconstruction.

(b)                Upon completion of any Permitted Contest, Borrowers shall,
and will cause each Subsidiary to, promptly pay the amount due, if any, and
deliver to Agent proof of the completion of the contest and payment of the
amount due, if any.

(c)                Each Borrower will maintain (i) casualty insurance on all
real and personal property on an all risks basis (including the perils of flood,
windstorm and quake where available at commercially reasonable cost), covering
the repair and replacement cost of all such property and business interruption
coverages with extended period of indemnity (for the period reasonably required
by Agent from time to time) and indemnity for extra expense, in each case
without application of coinsurance and with agreed amount endorsements,
(ii) general and professional liability insurance (including products/completed
operations liability coverage), and (iii) such other insurance coverage, in each
case against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons;
provided, however, that, in no event shall such insurance be in amounts or with
coverage less than, or with carriers with qualifications inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document). All such insurance
shall be provided by insurers having an A.M. Best policyholders rating, or
otherwise reasonably acceptable to Agent.



 55 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(d)                On or prior to the Term Loan Tranche 1 Funding Date, and at
all times thereafter, each Borrower will cause Agent to be named as an
additional insured, assignee and lender loss payee (which shall include, as
applicable, identification as mortgagee), as applicable, on each insurance
policy required to be maintained pursuant to this Section 4.4 pursuant to
endorsements in form and substance reasonably acceptable to Agent. Borrowers
shall deliver to Agent and the Lenders (i) on the Closing Date, a certificate
from Borrowers’ insurance broker dated no more than five (5) Business Days prior
to such date showing the amount of coverage as of such date, and that such
policies will include effective waivers (whether under the terms of any such
policy or otherwise) by the insurer of all claims for insurance premiums against
all loss payees and additional insureds and all rights of subrogation against
all loss payees and additional insureds, and that if all or any part of such
policy is canceled, terminated or expires, the insurer will forthwith give
notice thereof to each additional insured, assignee and loss payee and that no
cancellation, reduction in amount or material change in coverage thereof shall
be effective until at least thirty (30) days after receipt by each additional
insured, assignee and loss payee of written notice thereof, (ii) on an annual
basis, and upon the request of any Lender through Agent from time to time full
information as to the insurance carried, (iii) within five (5) Business Days of
receipt of notice from any insurer, a copy of any notice of cancellation,
nonrenewal or material change in coverage from that existing on the date of this
Agreement, (iv) forthwith, notice of any cancellation or nonrenewal of coverage
by any Borrower, and (v) at least thirty (30) days prior to expiration of any
policy of insurance, evidence of renewal of such insurance upon the terms and
conditions herein required.

(e)                In the event any Borrower fails to provide Agent with
evidence of the insurance coverage required by this Agreement, Agent may,
following written notice to Borrower Representative, purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral. Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.

Section 4.5          Compliance with Laws and Material Contracts. Each Borrower
will comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon a material portion of the assets of any such
Person in favor of any Governmental Authority.



 56 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 4.6          Inspection of Property, Books and Records. Each Borrower
will keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit, at the
sole cost of the applicable Borrower or any applicable Subsidiary,
representatives of Agent to visit and inspect any of their respective
properties, to examine and make abstracts or copies from any of their respective
books and records, to conduct a collateral audit and analysis of their
respective operations and the Collateral, to verify the amount and age of the
Accounts, the identity and credit of the respective Account Debtors, to review
the billing practices of Borrowers and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (subject to applicable confidentiality and legal privilege
restrictions) as often as may reasonably be desired; provided, however, that so
long as no Default or Event of Default exists and is continuing, the Borrowers
and their Subsidiaries shall only be required to reimburse Agent for one such
visit or inspection in any calendar year. In the absence of a Default or an
Event of Default, Agent shall give the applicable Borrower or any applicable
Subsidiary commercially reasonable prior notice of such exercise. No notice
shall be required during the existence and continuance of any Default.

Section 4.7           Use of Proceeds. Borrowers shall use the proceeds of the
Term Loan solely for working capital needs of Borrowers and their Subsidiaries
and other general corporate purposes. The proceeds of the Term Loans will not be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” (as defined in Regulation U of the Federal Reserve Board), for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any “margin stock” or for any other purpose which
might cause any of the Term Loans to be considered a “purpose credit” within the
meaning of Regulation T, U or X of the Federal Reserve Board.

Section 4.8           Reserved.

Section 4.9                Reserved.

Section 4.10            Hazardous Materials; Remediation.

(a)                If any release or disposal of Hazardous Materials shall occur
or shall have occurred on any real property or any other assets of any Borrower
or any other Credit Party, such Borrower will use commercially reasonable
efforts to cause, or direct the applicable Credit Party to cause, the prompt
containment and removal of such Hazardous Materials and the remediation of such
real property or other assets as is necessary to comply with all Environmental
Laws and Healthcare Laws. Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Credit Party to, comply in all
material respects with each Environmental Law and Healthcare Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

(b)                Borrowers will provide Agent within thirty (30) days after
written demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s reasonable business determination
that the failure to remove, treat or dispose of any Hazardous Materials or
Hazardous Materials Contamination, or the failure to discharge any such
assessment could reasonably be expected to have a Material Adverse Effect.



 57 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 4.11              Further Assurances.

(a)                Each Borrower will, and will cause each Subsidiary to, at its
own cost and expense, promptly and duly take, execute, acknowledge and deliver
all such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens) in favor of Agent for itself and for the
benefit of the Lenders on the Collateral (including Collateral acquired after
the date hereof), and (ii) unless Agent shall agree otherwise in writing, cause
all Subsidiaries of Borrowers (other than Excluded Foreign Subsidiaries) to be
jointly and severally obligated with the other Borrowers under all covenants and
obligations under this Agreement, including the obligation to repay the
Obligations.

(b)                Upon receipt of an affidavit of an authorized representative
of Agent or a Lender as to the loss, theft, destruction or mutilation of any
Note or any other Financing Document which is not of public record, and, in the
case of any such mutilation, upon surrender and cancellation of such Note or
other applicable Financing Document, Borrowers will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

(c)                Upon the request of Agent, Borrowers shall obtain a
landlord’s agreement or mortgagee agreement, as applicable, from the lessor of
each leased property or mortgagee of owned property with respect to any business
location where Collateral with an aggregate value in excess of $1,000,000 is
located, or material records relating to such Collateral and/or software and
equipment relating to such records or Collateral, is stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
Agent. Borrowers shall timely and fully pay and perform its material obligations
under all leases and other agreements with respect to each leased location where
any such amount of Collateral, or any material records related thereto, is or
may be located.

(d)                Borrower shall provide Agent with at least five (5) Business
Days (or such shorter period as Agent may accept in its sole discretion) prior
written notice of its intention to create (or to the extent permitted under this
Agreement, acquire) a new Subsidiary. Promptly upon, but in any event within ten
(10) Business Days following the formation (or to the extent permitted under
this Agreement, acquisition) of a new Subsidiary, Borrowers shall (i) pledge,
have pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance reasonably satisfactory to Agent, all of the
outstanding shares of Equity Interests or other Equity Interests of such new
Subsidiary (except to the extent such shares constitute Excluded Property) owned
directly or indirectly by any Borrower, along with undated stock or equivalent
powers for such certificates, executed in blank; (ii) unless Agent shall agree
otherwise in writing, cause the new Subsidiary (other than an Excluded Foreign
Subsidiary) to take such other actions (including entering into or joining any
Security Documents) as are necessary or advisable in the reasonable opinion of
Agent in order to grant Agent, acting on behalf of the Lenders, a first priority
Lien (subject to Permitted Liens which have priority by operation of Law) on all
real and personal property of such Subsidiary in existence as of such date and
in all after acquired property, which first priority Liens are required to be
granted pursuant to this Agreement; (iii) unless Agent shall agree otherwise in
writing, cause such new Subsidiary (other than an Excluded Foreign Subsidiary)
to either (at the election of Agent) become a Borrower hereunder with joint and
several liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance reasonably satisfactory to Agent or to become a Guarantor
of the obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a guaranty and suretyship agreement in form and substance
reasonably satisfactory to Agent; and (iv) cause the new Subsidiary to deliver
certified copies of such Subsidiary’s certificate or articles of incorporation,
together with good standing certificates, by-laws (or other operating agreement
or governing documents), resolutions of the Board of Directors or other
governing body, approving and authorize the execution and delivery of the
Security Documents, incumbency certificates and to execute and/or deliver such
other documents and legal opinions or to take such other actions as may be
reasonably requested by Agent, in each case, in form and substance reasonably
satisfactory to Agent.



 58 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)                From the date hereof and continuing through the termination
of this Agreement, Borrower shall, and shall cause each Credit Party to, make
reasonably available to Agent and each Lender, at reasonably times and frequency
without expense to Agent or any Lender, each Credit Party’s officers, employees
and agents and books, to the extent that Agent or any Lender may reasonably deem
them necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent or any Lender with respect to any Collateral or
relating to a Credit Party.

Section 4.12         Reserved.

Section 4.13        Power of Attorney. Each of the authorized representatives of
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) after the occurrence and during
the continuance of an Event of Default, endorse the name of Borrowers upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrowers and constitute collections on Borrowers’
Accounts; (b) after the occurrence and during the continuance of an Event of
Default, execute in the name of Borrowers any schedules, assignments,
instruments, documents, and statements that Borrowers are obligated to give
Agent under this Agreement; (c) after the occurrence and during the continuance
of an Event of Default, take any action Borrowers are required to take under
this Agreement; (d) after the occurrence and during the continuance of an Event
of Default, do such other and further acts and deeds in the name of Borrowers
that Agent may deem necessary or desirable to enforce any Account or other
Collateral or perfect Agent’s security interest or Lien in any Collateral; and
(e) after the occurrence and during the continuance of an Event of Default, do
such other and further acts and deeds in the name of Borrowers that Agent may
deem necessary or desirable to enforce its rights with regard to any Account or
other Collateral. This power of attorney shall be irrevocable and coupled with
an interest.

Section 4.14              Intellectual Property and Licensing.

(a)                 To the extent (A) Borrower acquires and/or develops any new
Registered Intellectual Property, (B) Borrower enters into or becomes bound by
any additional in-bound license or sublicense agreement, any additional
out-bound license or sublicense agreement or other material agreement with
respect to rights in Intellectual Property (other than over-the-counter software
that is commercially available to the public), or (C) there occurs any other
material change in Borrower’s Registered Intellectual Property, in-bound
licenses or sublicenses or exclusive out-bound licenses or sublicenses from that
listed on Schedule 3.19, Borrower shall, together with the next Compliance
Certificate required to be delivered pursuant to Section 4.1 with respect to the
last month of a fiscal quarter, deliver to Agent an updated Schedule 3.19
reflecting such updated information. With respect to any updates to Schedule
3.19 involving exclusive out-bound licenses or sublicenses, such licenses shall
be consistent with the definitions of and limitations herein pertaining to
Permitted Licenses.



 59 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(b)                If Borrower obtains any Registered Intellectual Property
(other than copyrights, mask works and related applications, which are addressed
below), Borrower shall promptly (and in any event within fifteen (15) days of
obtaining same) notify Agent and execute such documents and provide such other
information (including, without limitation, copies of applications) and take
such other actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of Lenders, in such Registered Intellectual
Property.

(c)                 Borrower shall own, or be licensed to use or otherwise have
the right to use, all Material Intangible Assets. Borrower shall cause all
Registered Intellectual Property to be duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Borrower shall at all times
conduct its business without material infringement of any Intellectual Property
rights of others. Borrower shall (i) protect, defend and maintain the validity
and enforceability of its Material Intangible Assets (ii) promptly advise Agent
in writing of material infringements of its Material Intangible Assets, or of a
material claim of infringement by Borrower on the Intellectual Property rights
of others; and (iii) not allow any of Borrower’s Material Intangible Assets to
be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable other than by operation of Law. Borrower shall not become a party
to, nor become bound by, any material license or other agreement with respect to
which Borrower is the licensee that prohibits or otherwise restricts Borrower
from granting a security interest in Borrower’s interest in such license or
agreement or other property.

Section 4.15              Regulatory Covenants.

(a)                Borrowers shall have, and shall ensure that it and each of
its Subsidiaries has, each material Permit and other material rights from, and
have made all declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in the ownership, management and operation of the business
or the assets of any Borrower and Borrowers shall ensure that no Governmental
Authority has taken action to limit, suspend or revoke any such material Permit.
Borrower shall ensure that all such Permits are valid and in full force and
effect and Borrowers are in material compliance with the terms and conditions of
all such Permits in all material respects.

(b)                Borrowers will, and will cause each of its Subsidiaries to,
maintain in full force and effect, and free from restrictions, probations,
conditions or known conflicts which would materially impair the use or operation
of Borrowers’ or such Subsidiary’s business and assets, all Permits necessary
under Healthcare Laws to carry on the business of Borrowers and its Subsidiaries
as it is conducted on the Closing Date in all material respects.

(c)                In connection with the development, testing, manufacture,
import, export, holding, marketing, promotion, sale, labeling, or distribution
of any Product by or on behalf of any Borrower or any Subsidiary thereof, each
Borrower and Subsidiary shall have obtained and comply in all material respects
with all material Regulatory Required Permits at all times issued or required to
be issued by any Governmental Authority, specifically including the FDA, with
respect to such activities being conducted by or behalf of Borrower or such
Subsidiaries at any such time.



 60 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)                Borrowers will, and will cause each of its Subsidiaries to,
timely file or cause to be timely filed (with applicable Governmental
Authorities all material notifications, reports, submissions, Permit renewals
and reports required by Healthcare Laws (which reports will be materially
accurate and complete in all respects and not misleading in any respect and
shall not remain open or unsettled).

(e)                If, after the Closing Date, Borrowers or any of their
Subsidiaries determine to manufacture, sell, develop (beyond initial testing),
or market any new material Product, Borrowers shall deliver prior written notice
to Agent of such determination (which shall include a brief description of such
Product) and, together with delivery of the next Compliance Certificate required
to be delivered pursuant to Section 4.1 with respect to the last month of a
fiscal quarter, shall provide an updated Schedule 4.15 (and copies of such
Permits as Agent may request) reflecting updates related to such determination.

(f)                 Borrower shall notify Agent at least ten (10) Business Days
prior to it or any of its Subsidiaries beginning to receive payments from
Medicare, Medicaid, or TRICARE.

(g)                Borrower shall ensure that each Product (i) is not
adulterated or misbranded within the meaning of the FDCA or any other applicable
Laws in any material respect; (ii) is not an article prohibited from
introduction into interstate commerce under the provisions of Sections 505 of
the FDCA; (iii) has been and/or shall be developed, tested, manufactured,
imported, exported, held, marketed, advertised, promoted, sold, labeled, and
distributed, as applicable, and each service has been conducted, in material
compliance with all applicable Permits and Laws; and (iv) each Product has been
and/or shall be manufactured in accordance with Good Manufacturing Practices in
all material respects.

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1           Debt; Contingent Obligations. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

Section 5.2           Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

Section 5.3          Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Distribution, except for Permitted Distributions.

Section 5.4          Restrictive Agreements. No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than (i) the Financing Documents, (ii) any agreements for purchase money
debt permitted under clause (c) of the definition of Permitted Debt provided
that such restriction relates solely to the equipment (and accessions thereto
and the proceeds thereof) being purchased or leased with such purchase money
Debt, and (iii) customary provisions in leases of real property and tangible
personal property restricting the assignment thereof or the assets governed
thereby) prohibiting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents) on the
ability of any Subsidiary to: (i) pay or make Distributions to any Borrower or
any Subsidiary; (ii) pay any Debt owed to any Borrower or any Subsidiary;
(iii) make loans or advances to any Borrower or any Subsidiary; or (iv) transfer
any of its property or assets to any Borrower or any Subsidiary.



 61 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 5.5          Payments and Modifications of Subordinated Debt. No
Borrower will, or will permit any Subsidiary to, directly or indirectly (a)
declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt or any other Debt that has been subordinated to any of the
Obligations, except for payments made in full compliance with and expressly
permitted under the Subordination Agreement or the terms of such subordination,
(b) amend or otherwise modify the terms of any Subordinated Debt, except for
amendments or modifications made in full compliance with the Subordination
Agreement, (c) declare, pay, make or set aside any amount for payment in respect
of any Debt hereinafter incurred that, by its terms, or by separate agreement,
is subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt, (ii)
accelerate or shorten the dates upon which payments of principal or interest are
due on, or the principal amount of, such Debt, (iii) change in a manner adverse
to any Credit Party or Agent any event of default or add or make more
restrictive any covenant with respect to such Debt, (iv) change the prepayment
provisions of such Debt or any of the defined terms related thereto, (v) change
the subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to Borrowers, any
Subsidiaries, Agent or Lenders.

Section 5.6           Consolidations, Mergers and Sales of Assets; Change in
Control.

(a)                No Borrower will, or will permit any Subsidiary to, directly
or indirectly consolidate or merge or amalgamate with or into any other Person
other than (i) consolidations or mergers among Borrowers where a Borrower is a
surviving entity, (ii) consolidations or mergers among a Guarantor and a
Borrower so long as the Borrower is the surviving entity, (iii) consolidations
or mergers among Guarantors or (iv) consolidations or mergers among Subsidiaries
that are not Credit Parties.

(b)                No Borrower will, or will permit any Subsidiary to, directly
or indirectly consummate any Asset Dispositions other than Permitted Asset
Dispositions.

Section 5.7           Purchase of Assets, Investments. No Borrower will, or will
permit any Subsidiary to, directly or indirectly:

(a)                acquire, make, own or hold any Investment other than
Permitted Investments;



 62 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(b)                make or otherwise consummate any Acquisition other than a
Permitted Acquisitions;

(c)                without limiting clauses (a) or (b), acquire any assets other
than in the Ordinary Course of Business and other than Permitted Acquisitions;
or

(d)                 form any joint venture or partnership entity with any other
Person without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).

Section 5.8          Transactions with Affiliates. Except (a) as otherwise
disclosed on Schedule 5.8, (b) for Permitted Distributions, (c) for transactions
among the Credit Parties that are permitted by the Financing Documents, (d) for
(i) payments of salaries, bonuses and fringe benefits to individuals, (ii)
directors fees and awards of Equity Interests and (iii) advances and
reimbursements to employees, officers or directors, in each case, made in the
Ordinary Course of Business and to the extent not otherwise constituting “Debt”
of the Borrowers or their Subsidiaries and (e) for transactions that contain
terms that are no less favorable to the applicable Borrower or any Subsidiary,
as the case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, no Borrower will, or will permit any Subsidiary
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Borrower.

Section 5.9          Modification of Organizational Documents. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, amend or otherwise
modify any Organizational Documents of such Person, except for Permitted
Modifications.

Section 5.10         Modification of Certain Agreements. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Material Contract, which amendment or modification in any case: (a) is
contrary to the terms of this Agreement or any other Financing Document; or
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of Agent or the Lenders or their ability to enforce the
same. Each Borrower shall, prior to entering into any such amendment or other
modification of any of the foregoing documents, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy of amendments
or other modifications to such documents, and such Borrower agrees not to take,
nor permit any of its Subsidiaries to take, any such action with respect to any
such documents without obtaining such approval from Agent.

Section 5.11        Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto. No Borrower will, or will permit any
Subsidiary to, other than in the ordinary course of business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).



 63 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 5.12               Excluded Foreign Subsidiaries.

(a)                Borrower shall not permit, at any time, the total amount of
cash and cash equivalents held by (x) each Excluded Foreign Subsidiary
(individually) to exceed $250,000 (or the equivalent thereof in any foreign
currency) or (y) the Excluded Foreign Subsidiaries (taken collectively) to
exceed $1,000,000 (or the equivalent thereof in any foreign currency) in the
aggregate; provided, however, that nothing in this Section 5.12(a) shall require
an Excluded Foreign Subsidiary to make any Distribution that would be prohibited
by applicable Law.

(b)                No Credit Party shall make any Asset Disposition to or
Investment in any Excluded Foreign Subsidiary other than Investments of cash and
cash equivalents permitted to be made pursuant to clause (l) of the definition
of “Permitted Investment”.

(c)                No Borrower will, or will permit any Subsidiary, to commingle
any of its assets (including any bank accounts, cash or cash equivalents) with
the assets of any Person other than a Credit Party.

Section 5.13        Limitation on Sale and Leaseback Transactions. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14         Deposit Accounts and Securities Accounts; Payroll and
Benefits Accounts.

(a)                Except for Excluded Accounts, no Credit Party shall, directly
or indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account.

(b)                As of the Closing Date and each date the Compliance
Certificate is required to be delivered pursuant to Section 4.1 with respect to
the last month of a fiscal quarter, Borrowers represent and warrant that
Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of each
Borrower. On or prior to the Term Loan Tranche 1 Funding Date and at all times
thereafter, Borrowers will cause all Deposit Accounts and Securities Accounts of
each Borrower (other than Excluded Accounts) to be subject to a Deposit Account
Control Agreement or a Securities Account Control Agreement, as applicable, in
favor of Agent.

Section 5.15         Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.



 64 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 5.16        Change in Accounting. No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, (a) make any significant
change in accounting treatment or reporting practices, except as required by
GAAP or (b) change the fiscal year or method for determining fiscal quarters of
any Credit Party or of any Consolidated Subsidiary of any Credit Party.

Section 5.17             Investment Company Act.No Borrower shall, nor shall it
permit any Subsidiary to, directly or indirectly, engage in any business, enter
into any transaction, use any securities or take any other action or permit any
of its Subsidiaries to do any of the foregoing, that would cause it or any of
its Subsidiaries to become subject to the registration requirements of the
Investment Company Act, by virtue of being an “investment company” or a company
“controlled” by an “investment company” not entitled to an exemption within the
meaning of the Investment Company Act.

Article 6 - FINANCIAL COVENANTS

Section 6.1           Minimum Net Revenue.

(a)                At all times prior to the Term Loan Tranche 2 Funding Date,
Borrower shall not permit its consolidated Net Revenue attributable solely to
the commercial sale of TX-004HR for any Defined Period, commencing with the
Defined Period ending on September 30, 2018 (and as tested quarterly
thereafter), to be less than the minimum amount set forth on Schedule 6.1(a) for
such Defined Period.

(b)                At all times following the Term Loan Tranche 2 Funding Date,
Borrower shall not permit its consolidated Net Revenue attributable solely to
the commercial sale of TX-004HR and TX-001HR for any Defined Period, commencing
with the Defined Period ending on September 30, 2018 (and as tested quarterly
thereafter), to be less than (i) if the TX-001HR First Commercial Sale occurs on
or before March 31, 2019, the minimum amount set forth on Schedule 6.1(b) for
such Defined Period or (ii) if the TX-001HR First Commercial Sale occurs after
March 31, 2019, the minimum amount set forth on Schedule 6.1(c) for such Defined
Period.



 65 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(c)                A breach of a financial covenant contained in this Section
6.1 shall be deemed to have occurred as of the last day of the applicable
Defined Period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

Section 6.2               Minimum Liquidity. Borrowers will not permit Borrower
Unrestricted Cash at any time during the term of this Agreement to be less than
$50,000,000.

Section 6.3          Evidence of Compliance. Borrowers shall furnish to Agent,
as required by Section 4.1, a Compliance Certificate as evidence (x) of the
monthly cash and Cash Equivalents of Borrowers and Borrowers and their
Consolidated Subsidiaries, (y) of Borrowers’ compliance with the covenants in
this Article, and (z) that no Event of Default specified in this Article has
occurred. The Compliance Certificate shall include, without limitation, (a) a
statement and report, in form and substance reasonably satisfactory to Agent,
detailing Borrowers’ calculations, and (b) to the extent reasonably requested by
Agent, back-up documentation (including, without limitation, bank statements,
invoices, receipts and other evidence of costs incurred during such quarter as
Agent shall reasonably require) evidencing the propriety of the calculations.

Article 7 - CONDITIONS

Section 7.1          Conditions to Closing. The obligation of each Lender to
enter into this Agreement on the Closing Date shall be subject to the receipt by
Agent of each agreement, document and instrument set forth on the closing
checklist attached hereto as Exhibit E, each in form and substance reasonably
satisfactory to Agent, and such other closing deliverables reasonably requested
by Agent and Lenders, and to the satisfaction of the following conditions
precedent, each to the satisfaction of Agent and Lenders in their sole
discretion:

(a)                the receipt by Agent of executed counterparts of this
Agreement and the other Financing Documents;

(b)                the payment of all fees, expenses and other amounts due and
payable under each Financing Document;

(c)                the fact that the representations and warranties of each
Credit Party contained in the Financing Documents shall be true, correct and
complete on and as of the Closing Date, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;
and

(d)                since December 31, 2017, the absence of any material adverse
change in any aspect of the business, operations, properties, prospects or
condition (financial or otherwise) of any Credit Party, or any event or
condition which could reasonably be expected to result in a Material Adverse
Effect.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.



 66 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 7.2          Conditions to Each Loan. The obligation of the Lenders to
make a Loan or an advance in respect of any Loan, is subject to the satisfaction
of the following additional conditions:

(a)                the fact that, immediately before and after such advance or
issuance, no Default or Event of Default shall have occurred and be continuing;

(b)                 the fact that the representations and warranties of each
Credit Party contained in the Financing Documents shall be true, correct and
complete in all material respects on and as of the date of such borrowing,
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date; provided, however, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

(c)                the fact that no material adverse change in the condition
(financial or otherwise), properties, business, or operations of Borrowers or
any other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement;

(d)                in the case of each borrowing of the Term Loan Tranche 1,
Term Loan Tranche 2 or Term Loan Tranche 3, Agent has received a duly executed
Notice of Borrowing in accordance with the provisions of Section 2.1(a)(ii);

(e)                 in the case of a borrowing of the Term Loan Tranche 1, the
Term Loan Tranche 1 Activation Date shall have occurred;

(f)                 in the case of a borrowing of the Term Loan Tranche 1,
receipt by Agent of each agreement, document and instrument set forth on
Schedule 7.2 hereto, each in form and substance reasonably satisfactory to
Agent, and the satisfaction of each other condition set forth on Schedule 7.2 to
the reasonable satisfaction of Agent;

(g)                in the case of a borrowing of the Term Loan Tranche 2, (i)
the Term Loan Tranche 1 Funding Date shall have occurred and (ii) the Term Loan
Tranche 2 Activation Date shall have occurred; and

(h)                 in the case of any borrowing of the Term Loan Tranche 3, (i)
each of the Term Loan Tranche 1 Funding Date and the Term Loan Tranche 2 Funding
Date shall have occurred and (ii) the Term Loan Tranche 3 Activation Date shall
have occurred.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section.

Section 7.3           Searches. Before the Closing Date, and thereafter (as and
when determined by Agent in its discretion), Agent shall have the right to
perform, all at Borrowers’ expense, the searches described in clauses (a), (b),
and (c) below against Borrowers and any other Credit Party, the results of which
are to be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds: (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.



 67 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 7.4          Post-Closing Requirements. Borrowers shall complete each of
the post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance reasonably satisfactory to Agent.

Article 8 - REserved

Article 9 - SECURITY AGREEMENT

Section 9.1          Generally. As security for the payment and performance of
the Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby assign and grant to Agent,
for the benefit of itself and Lenders a continuing first priority Lien on and
security interest in, upon, and to the personal property set forth on
Schedule 9.1 attached hereto and made a part hereof.

Section 9.2               Representations and Warranties and Covenants Relating
to Collateral.

(a)                The security interest granted pursuant to this Agreement
constitutes a valid and, to the extent such security interest is required to be
perfected by this Agreement and any other Financing Document, continuing
perfected security interest in favor of Agent in all Collateral subject, for the
following Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2(b) (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (ii) with respect to any Deposit Account,
the execution of Deposit Account Control Agreements, (iii) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a contractual obligation granting control to Agent over such
letter-of-credit rights, (iv) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to Agent over such electronic
chattel paper, (v) in the case of all certificated stock, debt instruments and
investment property, the delivery thereof to Agent of such certificated stock,
debt instruments and investment property consisting of instruments and
certificates, in each case properly endorsed for transfer to Agent or in blank,
(vi) in the case of all investment property not in certificated form, the
execution of control agreements with respect to such investment property and
(vii) in the case of all other instruments and tangible chattel paper that are
not certificated stock, debt instructions or investment property, the delivery
thereof to Agent of such instruments and tangible chattel paper. Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens.



 68 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(b)                Schedule 9.2(b) sets forth (i) each chief executive office
and principal place of business of each Borrower and each of their respective
Subsidiaries, and (ii) all of the addresses (including all warehouses) at which
any of the Collateral with a value in excess of $500,000 in the aggregate is
located and/or books and records of Borrowers regarding any Collateral or any of
Borrower’s assets, liabilities, business operations or financial condition are
kept, which such Schedule 9.2(b) indicates in each case which Borrower(s) have
Collateral and/or books located at such address, and, in the case of any such
address not owned by one or more of the Borrowers(s), indicates the nature of
such location (e.g., leased business location operated by Borrower(s), third
party warehouse, consignment location, processor location, etc.) and the name
and address of the third party owning and/or operating such location.

(c)                Without limiting the generality of Section 3.19, except as
indicated on Schedule 3.19 with respect to any rights of any Borrower as a
licensee under any material license of Intellectual Property owned by another
Person, and except for the filing of financing statements under the UCC, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or consent of any other Person is required for (i) the
grant by each Borrower to Agent of the security interests and Liens in the
Collateral provided for under this Agreement and the other Security Documents
(if any), or (ii) the exercise by Agent of its rights and remedies with respect
to the Collateral provided for under this Agreement and the other Security
Documents or under any applicable Law, including the UCC and neither any such
grant of Liens in favor of Agent or exercise of rights by Agent shall violate or
cause a material default under any agreement between any Borrower and any other
Person relating to any such collateral, including any material license to which
a Borrower is a party, whether as licensor or licensee, with respect to any
Intellectual Property, whether owned by such Borrower or any other Person.

(d)                As of the Closing Date, except as set forth on Schedule
9.2(d), no Borrower has any ownership interest in any Chattel Paper (as defined
in Article 9 of the UCC), letter of credit rights, commercial tort claims,
Instruments, documents or investment property (other than Equity Interests in
any Subsidiaries of such Borrower disclosed on Schedule 3.4) in each case with a
value in excess of $500,000 in the aggregate, and Borrowers shall give notice to
Agent promptly (but in any event not later than the delivery by Borrowers of the
next Compliance Certificate required pursuant to Section 4.1 with respect to the
last month of a fiscal quarter) upon the acquisition by any Borrower of any such
Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents, investment property in each case with a value in excess of $500,000
in the aggregate. No Person other than Agent or (if applicable) any Lender has
“control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper with a value in excess of
$500,000 in the aggregate in which any Borrower has any interest (except for
such control arising by operation of law in favor of any bank or securities
intermediary or commodities intermediary with whom any Deposit Account,
Securities Account or commodities account of Borrowers is maintained).

(e)                Borrowers shall not, and shall not permit any Credit Party
to, take any of the following actions or make any of the following changes
unless Borrowers have given at least thirty (30) days prior written notice to
Agent of Borrowers’ intention to take any such action (which such written notice
shall include an updated version of any Schedule impacted by such change) and
have executed any and all documents, instruments and agreements and taken any
other actions related to such notice that Agent may reasonably request after
receiving such written notice in order to protect and preserve the Liens, rights
and remedies of Agent with respect to the Collateral: (i) change the legal name
or organizational identification number of any Borrower as it appears in
official filings with the Secretary of State or other applicable governing body
in the jurisdiction of its organization, (ii) change the jurisdiction of
incorporation or formation of any Borrower or Credit Party or allow any Borrower
or Credit Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is, or (iii) change its chief executive office, principal place of
business, or the location of its books and records (other than electronic
duplications thereof) or move any Collateral (other than Inventory in-transit)
with a value in excess of $500,000 in the aggregate to or place any such
Collateral on any location that is not then listed on the Schedules and/or
establish any business location at any location that is not then listed on the
Schedules.



 69 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(f)                 At any time after the occurrence and during the continuance
of an Event of Default, Borrowers shall not adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any Account
Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business) without the prior written consent of Agent. Without limiting the
generality of this Agreement or any other provisions of any of the Financing
Documents relating to the rights of Agent after the occurrence and during the
continuance of an Event of Default, Agent shall have the right at any time after
the occurrence and during the continuance of an Event of Default to:
(i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

(g)                Without limiting the generality of Sections 9.2(c) and
9.2(e):

(i)                 Borrowers shall deliver to Agent all tangible Chattel Paper
and all Instruments and documents with a value in excess of $500,000 in the
aggregate owned by any Borrower and constituting part of the Collateral duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to Agent. Borrowers shall
provide Agent with “control” (as defined in Article 9 of the UCC) of all
electronic Chattel Paper owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Borrowers will mark conspicuously all such
Chattel Paper and all such Instruments and documents with a legend, in form and
substance reasonably satisfactory to Agent, indicating that such Chattel Paper
and such instruments and documents are subject to the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents. Borrowers shall comply with all the provisions of Section 5.14 with
respect to the Deposit Accounts and Securities Accounts of Borrowers.

(ii)               Borrowers shall deliver to Agent all letters of credit with a
value in excess of $500,000 in the aggregate on which any Borrower is the
beneficiary and which give rise to letter of credit rights owned by such
Borrower which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent. Borrowers shall take any and all
actions as may be necessary or desirable, or that Agent may request, from time
to time, to cause Agent to obtain exclusive “control” (as defined in Article 9
of the UCC) of any such letter of credit rights in a manner reasonably
acceptable to Agent.

(iii)             Borrowers shall promptly advise Agent upon any Borrower
becoming aware that it has any interests in any filed actions in connection with
commercial tort claims with a value in excess of $500,000 in the aggregate that
constitute part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and Borrowers shall,
with respect to any such commercial tort claim, execute and deliver to Agent
such documents as Agent shall reasonably request to perfect, preserve or protect
the Liens, rights and remedies of Agent with respect to any such commercial tort
claim.



 70 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(iv)              Borrowers shall, on or prior to the Term Loan Tranche 1
Funding Date, for each leased location where (A) any Collateral is stored or
located and (B) any Collateral in the possession or control of any warehouse,
consignee, bailee or any of Borrowers’ agents or processors (except any such
location where neither material books and records nor Collateral with a value in
excess of $500,000 in the aggregate is stored or located), obtain a warehouse
receipt, consignment agreement, landlord waiver, mortgagee agreement or bailee
waiver (as applicable), which agreement shall be satisfactory in form and
substance to Agent prior to the commencement of such lease or of such possession
or control (as applicable). Borrower has notified Agent that Collateral and
books and records are currently located at the locations set forth on
Schedule 9.2(b) and Borrowers shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1 with respect to the last month of a
fiscal quarter) of any new business location (except any such location where
neither material books and records nor Collateral with a value in excess of
$500,000 in the aggregate is stored or located).

(v)                Borrowers shall cause all equipment and other tangible
personal property constituting Collateral other than Inventory to be maintained
and preserved in the same condition, repair and in working order as when new or
in the condition acquired by the Borrowers, ordinary wear and tear excepted, and
shall in the Ordinary Course of Business promptly make or cause to be made all
repairs, replacements and other improvements in connection therewith that are
necessary or desirable to such end. Upon request of Agent, Borrowers shall
promptly deliver to Agent any and all issued certificates of title, applications
for title or similar evidence of ownership of all such tangible personal
property with a value in excess of $500,000 in the aggregate and shall, upon
Agent’s request, cause Agent to be named as lienholder on any such certificate
of title or other evidence of ownership. Borrowers shall not permit any such
tangible personal property to become fixtures to real estate unless such real
estate is subject to a Lien in favor of Agent.

(vi)              Each Borrower hereby authorizes Agent to file without the
signature of such Borrower one or more UCC financing statements relating to
liens on personal property relating to all or any part of the Collateral, which
financing statements may list Agent as the “secured party” and such Borrower as
the “debtor” and which describe and indicate the collateral covered thereby as
all or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines in its commercially reasonable discretion
are appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral. Each Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.



 71 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



(vii)            As of the Closing Date, no Borrower holds, and after the
Closing Date Borrowers shall promptly notify Agent in writing upon any Borrower
obtaining knowledge of the creation or acquisition by any Borrower of, any
Collateral which constitutes a claim in excess of $500,000 in the aggregate
against any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law. Upon the request of Agent, Borrowers shall take such steps as
may be necessary, or that Agent may request, to comply with any such applicable
Law.

(viii)          Borrowers shall furnish to Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other material information, reports or evidence concerning the Collateral as
Agent may reasonably request from time to time.

Article 10 - EVENTS OF DEFAULT

Section 10.1        Events of Default. For purposes of the Financing Documents,
the occurrence of any of the following conditions and/or events, whether
voluntary or involuntary, by operation of law or otherwise, shall constitute an
“Event of Default”:

(a)                (i) any Credit Party shall fail to pay when due any
principal, interest, premium or fee under any Financing Document or any other
amount payable under any Financing Document, (ii) there shall occur any default
in the performance of or compliance with any of the following sections of this
Agreement: Section 4.1 (except Sections 4.1(a) (c) and (h)), Section 4.2(b),
Section 4.4(c), Section 4.6, Section 4.14 (except for Sections 4.14 (a) and
(b)), Article 5, Article 6 or Section 7.4, or (iii) there shall occur any
default in the performance of or compliance with any of the following
sections of this Agreement: Sections 4.1(a) (c) and (h), or Sections 4.14 (a)
and (b) and such default continues for three (3) Business Days after the earlier
of (i) receipt by Borrower Representative of notice from Agent or Required
Lenders of such default, or (ii) actual knowledge of a Responsible Officer of
any Borrower or any other Credit Party of such default;

(b)                any Credit Party defaults in the performance of or compliance
with any term contained in this Agreement or in any other Financing Document
(other than occurrences described in other provisions of this Section 10.1 for
which a different grace or cure period is specified or for which no grace or
cure period is specified and thereby constitute immediate Events of Default) and
such default is not remedied by the Credit Party or waived by Agent within
thirty (30) days after the earlier of (i) receipt by Borrower Representative of
notice from Agent or Required Lenders of such default, or (ii) actual knowledge
of a Responsible Officer of any Borrower or any other Credit Party of such
default;

(c)                any representation, warranty, certification or statement made
by any Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d)                (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans), or the occurrence of any breach, default, condition or event
with respect to any Debt (other than the Loans), if the effect of such failure
or occurrence is to cause or to permit the holder or holders of any such Debt,
or to cause, Debt or other liabilities having an individual principal amount in
excess of $3,000,000 or having an aggregate principal amount in excess of
$3,000,000 to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;



 72 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)                any Credit Party or any Subsidiary of a Borrower shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

(f)                 an involuntary case or other proceeding shall be commenced
against any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against any
Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

(g)                (i) institution of any steps by any Person to terminate a
Pension Plan if as a result of such termination any Credit Party or any member
of the Controlled Group could be required to make a contribution to such Pension
Plan, or could incur a liability or obligation to such Pension Plan, in excess
of $1,000,000, (ii) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code or an event occurs that could reasonably be expected to give
rise to a Lien under Section 4068 of ERISA, or (iii) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that any Credit Party or any member of the Controlled Group have incurred on the
date of such withdrawal) exceeds $1,000,000; 

(h)                one or more judgments or orders for the payment of money (not
paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) aggregating in excess of $1,000,000 shall be rendered
against any or all Credit Parties and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders, or
(ii) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

(i)                 any Lien created by any of the Security Documents shall at
any time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby (other than solely as a result of any action
or inaction of Agent or Lenders provided that such action or inaction is not
caused by a Credit Party’s failure to comply with the terms of the Financing
Documents), subject to no prior or equal Lien except Permitted Liens, or any
Credit Party shall so assert;



 73 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(j)                 the institution by any Governmental Authority of criminal
proceedings against any Credit Party that could reasonably be expected to result
in a fine, penalty or other liabilities in excess of $500,000;

(k)                a default or event of default occurs under any Guarantee of
any portion of the Obligations;

(l)                 [reserved];

(m)              TherapeuticsMD’s equity securities fail to remain registered
with the SEC and listed for trading on the Nasdaq Stock Market;

(n)                the occurrence of any fact, event or circumstance that could
reasonably be expected to result in a Material Adverse Effect;

(o)                (i) the voluntary withdrawal or institution of any action or
proceeding by the FDA or similar Governmental Authority to order the withdrawal
of any material Product (including TX-001HR and TX-004HR) or Product class or
category from the market or to enjoin Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries from manufacturing, marketing,
selling or distributing any Product or Product class or category, (ii) the
institution of any action or proceeding by FDA or any other Governmental
Authority to revoke, suspend, reject, withdraw, limit, or restrict any
Regulatory Required Permit held by Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries which, in each case, has or could
reasonably be expected to result in a Material Adverse Effect, (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries), or any of its Products or manufacturing
facilities for the Products by FDA or any other Governmental Authority which has
or could reasonably be expected to result in a Material Adverse Effect, or (iv)
the occurrence of adverse events or adverse drug reactions in connection with a
Product which has or could reasonably be expected to result in a Material
Adverse Effect;

(p)                (i) any Credit Party materially defaults under or materially
breaches (after any applicable grace period contained therein) any Material
Contract the termination of which could reasonably be expected to result in a
Material Adverse Effect and such default or breach is not effectively and
permanently waived by the applicable counterparties to such Material Contract
within ten (10) Business Days of a Responsible Officer of Borrower becoming
aware of such default or breach, or (ii) such a Material Contract is terminated
by a third party or parties party thereto prior to the expiration thereof and,
in each case of termination, a substitute agreement of substantially the same or
greater value to the Credit Parties is not established promptly (but in any
event with ten (10) Business Days) thereafter by such Credit Party;

(q)                any of the Operative Documents shall for any reason fail to
constitute the valid and binding agreement of any party thereto, or any Credit
Party shall so assert, in each case, unless such Operative Document terminates
pursuant to the terms and conditions thereof without any breach or default
thereunder by any Credit Party thereto; or



 74 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(r)                 the occurrence of a Change in Control.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2        Acceleration and Suspension or Termination of Term Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of the occurrence and continuance of
either of the Events of Default specified in Section 10.1(e) or 10.1(f) above,
without any notice to any Borrower or any other act by Agent or the Lenders, the
Term Loan Commitment and the obligations of Agent and the Lenders with respect
thereto shall thereupon immediately and automatically terminate and all of the
Obligations shall become immediately and automatically due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and Borrowers will pay the same.

Section 10.3            UCC Remedies.

(a)                Upon the occurrence of and during the continuance of an Event
of Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:

(i)                 the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;

(ii)               the right to (by its own means or with judicial assistance)
enter any of Borrowers’ premises and take possession of the Collateral, or to
render it usable or saleable, or dispose of the Collateral on such premises in
compliance with subsection (iii) below and to take possession of Borrowers’
original books and records, to obtain access to Borrowers’ data processing
equipment, computer hardware and software relating to the Collateral and to use
all of the foregoing and the information contained therein in any manner Agent
deems appropriate, without any liability for rent, storage, utilities, or other
sums, and Borrowers shall not resist or interfere with such action (if
Borrowers’ books and records are prepared or maintained by an accounting
service, contractor or other third party agent, Borrowers hereby irrevocably
authorize such service, contractor or other agent, upon notice by Agent to such
Person that an Event of Default has occurred and is continuing, to deliver to
Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)             the right to require Borrowers at Borrowers’ expense to
assemble all or any part of the Collateral and make it available to Agent at any
place designated by Lender;



 75 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(iv)              the right to notify postal authorities to change the address
for delivery of Borrowers’ mail to an address designated by Agent and to
receive, open and dispose of all mail addressed to any Borrower; and/or

(v)                the right to enforce Borrowers’ rights against Account
Debtors and other obligors, including, without limitation, (i) the right to
collect Accounts directly in Agent’s own name (as agent for Lenders) and to
charge the collection costs and expenses, including attorneys’ fees, to
Borrowers, and (ii) the right, in the name of Agent or any designee of Agent or
Borrowers, to verify the validity, amount or any other matter relating to any
Accounts by mail, telephone, telegraph or otherwise, including, without
limitation, verification of Borrowers’ compliance with applicable Laws.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude such verification process. Such verification may include
contacts between Agent and applicable federal, state and local regulatory
authorities having jurisdiction over the Borrowers’ affairs, all of which
contacts Borrowers hereby irrevocably authorize.

(b)                Each Borrower agrees that a notice received by it at least
ten (10) days before the time of any intended public sale, or the time after
which any private sale or other disposition of the Collateral is to be made,
shall be deemed to be reasonable notice of such sale or other disposition. If
permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Agent without prior notice to Borrowers. At any sale or
disposition of Collateral, Agent may (to the extent permitted by applicable law)
purchase all or any part of the Collateral, free from any right of redemption by
Borrowers, which right is hereby waived and released. Each Borrower covenants
and agrees not to interfere with or impose any obstacle to Agent’s exercise of
its rights and remedies with respect to the Collateral. Agent shall have no
obligation to prepare the Collateral for sale. Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. In the event the purchaser fails to pay for the Collateral,
Agent may resell the Collateral and Borrowers shall be credited with the
proceeds of the sale. Borrowers shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Obligations.

(c)                Without restricting the generality of the foregoing and for
the purposes aforesaid, each Borrower hereby appoints and constitutes Agent its
lawful attorney-in-fact with full power of substitution in the Collateral, upon
the occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)                In connection with Agent’s exercise of its rights under this
Article or any Financing Document, Agent and each Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Agent’s exercise of its rights under this
Article, Borrowers’ rights under all licenses (whether as licensor or licensee)
and all franchise agreements inure to Agent’s and each Lender’s benefit.



 76 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



Section 10.4             Reserved.

Section 10.5        Default Rate of Interest. At the election of Agent or
Required Lenders, after the occurrence of an Event of Default and for so long as
it continues, the Loans and other Obligations shall bear interest at rates that
are three percent (3.0%) per annum in excess of the rates otherwise payable
under this Agreement; provided, however, that in the case of any Event of
Default specified in Section 10.1(e) or 10.1(f) above, such default rates shall
apply immediately and automatically without the need for any election or action
of any kind on the part of Agent or any Lender.

Section 10.6        Setoff Rights. During the continuance of any Event of
Default, each Lender is hereby authorized by each Borrower at any time or from
time to time, with reasonably prompt subsequent notice to such Borrower (any
prior or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent. Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

Section 10.7            Application of Proceeds.

(a)                Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, each Borrower irrevocably waives the right to direct the application of
any and all payments at any time or times thereafter received by Agent from or
on behalf of such Borrower or any Guarantor of all or any part of the
Obligations, and, as between Borrowers on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent.

(b)                Following the occurrence and continuance of an Event of
Default, but absent the occurrence and continuance of an Acceleration Event,
Agent shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in such
order as Agent may from time to time elect.



 77 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)                Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Agent shall promptly apply any and all payments received by Agent in
respect of the Obligations, and any and all proceeds of Collateral received by
Agent, in the following order: first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to Agent with respect
to this Agreement, the other Financing Documents or the Collateral; second, to
all fees, costs, indemnities, liabilities, obligations and expenses incurred by
or owing to any Lender with respect to this Agreement, the other Financing
Documents or the Collateral; third, to accrued and unpaid interest on the
Obligations (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); fourth, to the principal
amount of the Obligations outstanding; and fifth to any other indebtedness or
obligations of Borrowers owing to Agent or any Lender under the Financing
Documents. Any balance remaining shall be delivered to Borrowers or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (y) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

Section 10.8            Waivers.

(a)                Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives:
(i) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents,
the Notes or any other notes, commercial paper, accounts, contracts, documents,
Instruments, Chattel Paper and Guarantees at any time held by Lenders on which
any Borrower may in any way be liable, and hereby ratifies and confirms whatever
Lenders may do in this regard; (ii) all rights to notice and a hearing prior to
Agent’s or any Lender’s taking possession or control of, or to Agent’s or any
Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b)                Each Borrower for itself and all its successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.



 78 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)                To the extent that Agent or any Lender may have acquiesced in
any noncompliance with any requirements or conditions precedent to the closing
of the Loans or to any subsequent disbursement of Loan proceeds, such
acquiescence shall not be deemed to constitute a waiver by Agent or any Lender
of such requirements with respect to any future disbursements of Loan proceeds
and Agent may at any time after such acquiescence require Borrowers to comply
with all such requirements. Any forbearance by Agent or Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents. Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)                Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and Lenders shall not be subject to any
“one action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

(e)                Nothing contained herein or in any other Financing Document
shall be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

(f)                 To the fullest extent permitted by law, each Borrower, for
itself and its successors and assigns, waives in the event of foreclosure of any
or all of the Collateral any equitable right otherwise available to any Credit
Party which would require the separate sale of any of the Collateral or require
Agent or Lenders to exhaust their remedies against any part of the Collateral
before proceeding against any other part of the Collateral; and further in the
event of such foreclosure each Borrower does hereby expressly consent to and
authorize, at the option of Agent, the foreclosure and sale either separately or
together of each part of the Collateral.



 79 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 10.9         Injunctive Relief. The parties acknowledge and agree that,
in the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to seek an injunction
(including, without limitation, a temporary restraining order, preliminary
injunction, writ of attachment, or order compelling an audit) against such
breach or threatened breach, including, without limitation, maintaining any cash
management and collection procedure described herein. However, no specification
in this Agreement of a specific legal or equitable remedy shall be construed as
a waiver or prohibition against any other legal or equitable remedies in the
event of a breach or threatened breach of any provision of this Agreement. Each
Credit Party waives, to the fullest extent permitted by law, the requirement of
the posting of any bond in connection with such injunctive relief. By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

Section 10.10       Marshalling; Payments Set Aside. Neither Agent nor any
Lender shall be under any obligation to marshal any assets in payment of any or
all of the Obligations. To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

Article 11 - AGENT

Section 11.1         Appointment and Authorization. Each Lender hereby
irrevocably appoints and authorizes Agent to enter into each of the Financing
Documents to which it is a party (other than this Agreement) on its behalf and
to take such actions as Agent on its behalf and to exercise such powers under
the Financing Documents as are delegated to Agent by the terms thereof, together
with all such powers as are reasonably incidental thereto. Subject to the terms
of Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof (other than as expressly provided
herein). In performing its functions and duties under this Agreement, Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party. Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.

Section 11.2        Agent and Affiliates. Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.



 80 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 11.3        Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4         Consultation with Experts. Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

Section 11.5         Liability of Agent. Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction. Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party. Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6        Indemnification. Each Lender shall, in accordance with its
Pro Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.



 81 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 11.7        Right to Request and Act on Instructions. Agent may at any
time request instructions from Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Financing Documents Agent
is permitted or desires to take or to grant, and if such instructions are
promptly requested, Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Agent shall have no obligation to take
any action if it believes, in its commercially reasonable discretion, that such
action would violate applicable Law or exposes Agent to any liability for which
it has not received satisfactory indemnification in accordance with the
provisions of Section 11.6.

Section 11.8         Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9        Collateral Matters. Lenders irrevocably authorize Agent, at
its option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”. Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10      Agency for Perfection. Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Agent) obtain possession or control of any such assets, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor,
shall deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.



 82 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 11.11      Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12            Assignment by Agent; Resignation of Agent; Successor
Agent.

(a)                Agent may at any time assign its rights, powers, privileges
and duties hereunder to (i) another Lender or an Affiliate of Agent or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case without the consent of
the Lenders or Borrowers. Following any such assignment, Agent shall endeavor to
give notice to the Lenders and Borrowers. Failure to give such notice shall not
affect such assignment in any way or cause the assignment to be ineffective. An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

(b)                Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

(c)                Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 11.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.



 83 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 11.13            Payment and Sharing of Payment.

(a)                Term Loan Payments. Payments of principal, interest and fees
in respect of the Term Loans will be settled on the date of receipt if received
by Agent on the last Business Day of a month or on the Business Day immediately
following the date of receipt if received on any day other than the last
Business Day of a month; provided, however, that, in the case such Lender is a
Defaulted Lender, Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
any Borrower.

(b)                Return of Payments.

(i)                 If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

(ii)               If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

(c)                Defaulted Lenders. The failure of any Defaulted Lender to
make any payment required by it hereunder shall not relieve any other Lender of
its obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(d)                Sharing of Payments. If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Section 2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to
the other provisions of this Section 11.13, such Lender shall purchase from the
other Lenders such participations in extensions of credit made by such other
Lenders (without recourse, representation or warranty) as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter required to be returned or
otherwise recovered from such purchasing Lender, such portion of such purchase
shall be rescinded and each Lender which has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such return or recovery, without interest. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this clause (d) may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 10.6) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation). If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (d) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
clause (d) to share in the benefits of any recovery on such secured claim.



 84 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 11.14       Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense. Agent is further authorized by Borrowers and
the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

Section 11.15      Additional Titled Agents. Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents. Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender. At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

Section 11.16            Amendments and Waivers.

(a)                No provision of this Agreement or any other Financing
Document may be amended, waived or otherwise modified unless such amendment,
waiver or other modification is in writing and is signed or otherwise approved
by Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided, however, the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

(b)                In addition to the required signatures under
Section 11.16(a), no provision of this Agreement or any other Financing Document
may be amended, waived or otherwise modified unless such amendment, waiver or
other modification is in writing and is signed or otherwise approved by the
following Persons:

(i)                 if any amendment, waiver or other modification would
increase a Lender’s funding obligations in respect of any Loan, by such Lender;
and/or



 85 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(ii)               if the rights or duties of Agent are affected thereby, by
Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b); (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Term Loan Commitment, Term Loan Tranche 1 Commitments, Term Loan
Tranche 2 Commitments, Term Loan Tranche 3 Commitments, Term Loan Commitment
Amount, Term Loan Tranche 1 Commitment Amount, Term Loan Tranche 2 Commitment
Amount, Term Loan Tranche 3 Commitment Amount, Term Loan Commitment Percentage,
Term Loan Tranche 1 Commitment Percentage, Term Loan Tranche 2 Commitment
Percentage, Term Loan Tranche 3 Commitment Percentage or that provide for the
Lenders to receive their Pro Rata Shares of any fees, payments, setoffs or
proceeds of Collateral hereunder. It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F)
and (G) of the preceding sentence.

Section 11.17           Assignments and Participations.

(a)                Assignments.

(i)                 Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Loan together with all related
obligations of such Lender hereunder. Except as Agent may otherwise agree, the
amount of any such assignment (determined as of the date of the applicable
Assignment Agreement or, if a “Trade Date” is specified in such Assignment
Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal
to $1,000,000 or, if less, the assignor’s entire interests in the outstanding
Loan; provided, however, that, in connection with simultaneous assignments to
two or more related Approved Funds, such Approved Funds shall be treated as one
assignee for purposes of determining compliance with the minimum assignment size
referred to above. Borrowers and Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Eligible Assignee until Agent shall have received and accepted an
effective Assignment Agreement executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500 to be paid by the
assigning Lender; provided, however, that only one processing fee shall be
payable in connection with simultaneous assignments to two or more related
Approved Funds.



 86 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(ii)               From and after the date on which the conditions described
above have been met, (A) such Eligible Assignee shall be deemed automatically to
have become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, the assigning Lender
shall return to Borrower Representative any prior Note held by it.

(iii)             Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at the office of its servicer located in Bethesda, Maryland a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount of the Loan owing to, such Lender pursuant to the terms
hereof (the “Register”). The entries in such Register shall be conclusive,
absent manifest effort, and Borrower, Agent and Lenders may treat each Person
whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such Register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Obligations (each, a “Participant Register”). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, Agent (in
its capacity as Agent) shall have no responsibility for maintaining a
participant register.

(iv)              Notwithstanding the foregoing provisions of this
Section 11.17(a) or any other provision of this Agreement, any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(v)                Notwithstanding the foregoing provisions of this
Section 11.17(a) or any other provision of this Agreement, Agent has the right,
but not the obligation, to effectuate assignments of Loan via an electronic
settlement system acceptable to Agent as designated in writing from time to time
to the Lenders by Agent (the “Settlement Service”). At any time when Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service. With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the Loan
shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.



 87 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b)                Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower or Agent, sell to one or more Persons
(other than any Borrower or any Borrower’s Affiliates) participating interests
in its Loan, commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Borrowers and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by each Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. Each Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided, however, that such right of set-off shall
be subject to the obligation of each Participant to share with Lenders, and
Lenders agree to share with each Participant, as provided in Section 11.5.

(c)                Replacement of Lenders. Within thirty (30) days after:
(i) receipt by Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(h), which demand shall not have been
revoked, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a) through (h), (iii) any Lender is a Defaulted Lender, and the
circumstances causing such status shall not have been cured or waived; or
(iv) any failure by any Lender to consent to a requested amendment, waiver or
modification to any Financing Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender, or each Lender affected thereby, is required with respect thereto (each
relevant Lender in the foregoing clauses (i) through (iv) being an “Affected
Lender”) each of Borrower Representative and Agent may, at its option, notify
such Affected Lender and, in the case of Borrowers’ election, Agent, of such
Person’s intention to obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Lender, which Replacement Lender shall be an
Eligible Assignee and, in the event the Replacement Lender is to replace an
Affected Lender described in the preceding clause (iv), such Replacement Lender
consents to the requested amendment, waiver or modification making the replaced
Lender an Affected Lender. In the event Borrowers or Agent, as applicable,
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, the Affected Lender shall sell, at par, and assign all of
its Loan and funding commitments hereunder to such Replacement Lender in
accordance with the procedures set forth in Section 11.17(a); provided, however,
that (A) Borrowers shall have reimbursed such Lender for its increased costs and
additional payments for which it is entitled to reimbursement under
Section 2.8(a) through (h), as applicable, of this Agreement through the date of
such sale and assignment, and (B) Borrowers shall pay to Agent the $3,500
processing fee in respect of such assignment. In the event that a replaced
Lender does not execute an Assignment Agreement pursuant to Section 11.17(a)
within five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 11.17(c) and presentation to such replaced
Lender of an Assignment Agreement evidencing an assignment pursuant to this
Section 11.17(c), such replaced Lender shall be deemed to have consented to the
terms of such Assignment Agreement, and any such Assignment Agreement executed
by Agent, the Replacement Lender and, to the extent required pursuant to
Section 11.17(a), Borrowers, shall be effective for purposes of this
Section 11.17(c) and Section 11.17(a). Upon any such assignment and payment,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof,
other than with respect to such rights and obligations that survive termination
as set forth in Section 12.1.



 88 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)                Credit Party Assignments. No Credit Party may assign,
delegate or otherwise transfer any of its rights or other obligations hereunder
or under any other Financing Document without the prior written consent of Agent
and each Lender.

Section 11.18       Funding and Settlement Provisions Applicable When
Non-Funding Lenders Exist. So long as Agent has not waived the conditions to the
funding of Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver
a notice to Agent stating that such Lender not fund the Term Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied conditions.
Any Lender delivering any such notice shall become a non-funding Lender (a
“Non-Funding Lender”) for purposes of this Agreement commencing on the Business
Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender. Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

(a)                For purposes of determining the Pro Rata Share of each Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Term Loan Commitment Amount as in effect immediately before
such Lender became a Non-Funding Lender.

(b)                 Except as provided in clause (a) above, the Term Loan
Commitment Amount of each Non-Funding Lender shall be deemed to be Zero Dollars
($0).

(c)                The Term Loan Commitment at any date of determination during
such period shall be deemed to be equal to the sum of (i) the aggregate Term
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate principal amount outstanding under the Term
Loans of all Non-Funding Lenders as of such date.

Article 12 - MISCELLANEOUS

Section 12.1         Survival. All agreements, representations and warranties
made herein and in every other Financing Document shall survive the execution
and delivery of this Agreement and the other Financing Documents. The provisions
of section 2.1(a)(v)(B) and (C), Section 2.8, Section 2.9, Article 11 (other
than Sections 11.14 (other than the last sentence thereof) and Sections 11.16
and 11.17), and Section 12.8, Section 12.14 and Section 12.16 (and any other
provision herein expressly stated to survive termination) shall survive the
payment of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement and any judgment with
respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.



 89 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 12.2        No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3             Notices.

(a)             All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature pages
hereof (or, in the case of any such Lender who becomes a Lender after the date
hereof, in an assignment agreement or in a notice delivered to Borrower
Representative and Agent by the assignee Lender forthwith upon such assignment)
or at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

(b)                Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified Agent that it is incapable of
receiving notices by electronic communication. Agent or Borrower Representative
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
it, provided, however, that approval of such procedures may be limited to
particular notices or communications.

(c)                Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.



 90 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 12.4        Severability. In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5        Headings. Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

Section 12.6            Confidentiality.

(a)                Each Credit Party agrees (i) not to transmit or disclose
provisions of any Financing Document to any Person (other than to Borrowers’
advisors and officers on a need-to-know basis or as otherwise may be required by
Law) without Agent’s prior written consent, (ii) to inform all Persons of the
confidential nature of the Financing Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions.

(b)                Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses identified as such
by Borrowers and obtained by Agent or any Lender pursuant to the requirements
hereof in accordance with such Person’s customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, provided, however, that
any such Persons are bound by obligations of confidentiality, (ii) to
prospective transferees or purchasers of any interest in the Loans, Agent or a
Lender, provided, however, that any such Persons are bound by obligations of
confidentiality, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, (iv) as may be required in
connection with the examination, audit or similar investigation of such Person,
and (v) to a Person that is a trustee, investment advisor or investment manager,
collateral manager, servicer, noteholder or secured party in a Securitization
(as hereinafter defined) in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization provided,
however, that any such Persons are bound by obligations of confidentiality. For
the purposes of this Section, “Securitization” means (A) the pledge of the Loans
as collateral security for loans to a Lender, or (B) a public or private
offering by a Lender or any of its Affiliates or their respective successors and
assigns, of securities which represent an interest in, or which are
collateralized, in whole or in part, by the Loans. Confidential information
shall include only such information identified as such at the time provided to
Agent and shall not include information that either: (y) is in the public
domain, or becomes part of the public domain after disclosure to such Person
through no fault of such Person, or (z) is disclosed to such Person by a Person
other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.



 91 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 12.7        Waiver of Consequential and Other Damages. To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 12.8            GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a)                THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT,
AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

(b)                EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED in the State of New York in the City of New York,
Borough of Manhattan, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

Section 12.9        WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.



 92 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 12.10           Publication; Advertisement.

(a)                Publication. No Credit Party will directly or indirectly
publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the
name, logo or any trademark of MCF or any of its Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except (i) as
required by Law, subpoena or judicial or similar order, in which case the
applicable Credit Party shall give Agent prior written notice of such
publication or other disclosure (provided that the applicable Credit Party is
not required to provide Agent with prior written notice in connection with any
filings as may be required with the SEC to comply with disclosure obligations),
or (ii) with MCF’s prior written consent.

(b)                Advertisement. Each Lender and each Credit Party hereby
authorizes MCF to publish the name of such Lender and Credit Party, the
existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication. In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, MCF shall provide Borrowers
with an opportunity to review and confer with MCF regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, MCF may, from time
to time, publish such information in any media form desired by MCF, until such
time that Borrowers shall have requested MCF cease any such further publication.

Section 12.11      Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto. This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

Section 12.12       No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13      Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.



 93 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 12.14          Expenses; Indemnity.

(a)                Borrowers hereby agree to promptly pay (i) all reasonable
out-of-pocket costs and expenses of Agent (including, without limitation, the
fees, costs and expenses of counsel to, and independent appraisers and
consultants retained by Agent (which shall be limited to one firm of counsel,
and, if necessary, one firm of local counsel in each appropriate jurisdiction,
and one specialist counsel for each appropriate specialty)) in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all reasonable out-of-pocket costs and expenses of Agent in connection with
the creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all reasonable out-of-pocket costs and expenses of Agent in
connection with Agent’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder; and (v) all costs and expenses incurred
by Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, whether or not Agent or Lenders are a party
thereto. This Section 12.14(a) shall not apply to any Taxes except for Taxes
arising from a non-Tax claim.

(b)                Each Borrower hereby agrees to indemnify, pay and hold
harmless Agent and Lenders and the officers, directors, employees, trustees,
agents, investment advisors and investment managers, collateral managers,
servicers, and counsel of Agent and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable
out-of-pocket fees and disbursements of counsel for such Indemnitee, which shall
be limited to one firm of counsel for all similarly situated Indemnitees and if
necessary, one firm of local counsel in each appropriate jurisdiction, one
specialist counsel for each appropriate specialty and, in the case of an actual
conflict of interest, one additional firm of counsel for such affected
Indemnitees and one firm of local counsel in each appropriate jurisdiction) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to any Indemnitee with respect to
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever resulting from the gross negligence or willful misconduct of any
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.



 94 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)                Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE OR
CREDIT PARTY SHALL BE RESPONSIBLE OR LIABLE TO ANY PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED UNDER THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

Section 12.15       Reserved.

Section 12.16      Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.



 95 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 12.18     USA PATRIOT Act Notification. Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                  a reduction in full or in part or cancellation of any such
liability;

(ii)                a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or

(iii)              the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]



 96 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, intending to be legally bound each of the parties have
caused this Agreement to be executed the day and year first above mentioned.



BORROWERS: THERAPEUTICSMD, INC.         By: /s/ Daniel Cartwright     Name:
Daniel Cartwright   Title: Chief Financial Officer               VITAMEDMD LLC  
      By: /s/ Daniel Cartwright     Name: Daniel Cartwright   Title: Chief
Financial Officer               BOCAGREENMD, INC.         By: /s/ Daniel
Cartwright     Name: Daniel Cartwright   Title: Chief Financial Officer        
      VITACARE PRESCRIPTION SERVICES, INC.         By: /s/ Daniel Cartwright    
Name: Daniel Cartwright   Title: Chief Financial Officer        

Address:

6800 Broken Sound Parkway, NW, Third Floor 
Boca Raton, FL 33487
Attn: Daniel Cartwright, Chief Financial Officer
E-Mail: dcartwright@TherapeuticsMD.com

with a copy to:

 

Greenberg Traurig, P.A.

333 SE 2nd Avenue, Suite 4400

Miami, FL 33131

Attn: Joshua M. Samek, Esq.

E-Mail: samekj@gtlaw.com



 

   

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

AGENT: MIDCAP FINANCIAL TRUST         By: Apollo Capital Management, L.P.,
its investment manager         By: Apollo Capital Management GP, LLC,
its general partner         By: /s/ Maurice Amsellem     Name: Maurice Amsellem
  Title: Authorized Signatory        

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for TherapeuticsMD transaction
Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

 

Payment Account Designation:

 

SunTrust Bank, N.A.
ABA #: 061000104
Account Name: MidCap Financial Trust – Collections
Account #: 1000113400435
Attention: TXMD Credit Facility

     



 





 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

LENDER: MIDCAP FINANCIAL TRUST         By: Apollo Capital Management, L.P.,
its investment manager         By: Apollo Capital Management GP, LLC,
its general partner         By: /s/ Maurice Amsellem     Name: Maurice Amsellem
  Title: Authorized Signatory        

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for TherapeuticsMD transaction
Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

 



     

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

LENDER: MIDCAP FUNDING VI TRUST         By: Apollo Capital Management, L.P.,
its investment manager         By: Apollo Capital Management GP, LLC,
its general partner         By: /s/ Maurice Amsellem     Name: Maurice Amsellem
  Title: Authorized Signatory        

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for TherapeuticsMD transaction
Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

 



     

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

LENDER: MIDCAP FUNDING XIII TRUST         By: Apollo Capital Management, L.P.,
its investment manager         By: Apollo Capital Management GP, LLC,
its general partner         By: /s/ Maurice Amsellem     Name: Maurice Amsellem
  Title: Authorized Signatory        

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for TherapeuticsMD transaction
Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

 



     

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

LENDER: APOLLO INVESTMENT CORPORATION         By: Apollo Investment Management,
L.P., as Advisor         By: ACC Management, LLC, as its General Partner        
By: /s/ Tanner Powell     Name: Tanner Powell   Title: Authorized Signatory    
   

Address:

 

Apollo Investment Corporation
9 West 57th Street, 37th Floor
New York, New York 10019
Attn: Howard Widra
E-mail: hwidra@apolloLP.com

 

with a copy to:

 

Apollo Investment Corporation
730 Fifth Avenue, 11th Floor
New York, New York 10019
Attn: Sheriff Ibrahim, Jonathan Krain
Facsimile: 602-680-4108
E-mail: RealEstateOps@apolloLP.com,
16026804108@tls.ldsprod.com

 



     

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

LENDER: CION INVESTMENT CORPORATION         By: /s/ Gregg Bresner     Name:
Gregg Bresner   Title: Chief Investment Officer        

Address:

 

__________________________
__________________________
__________________________
__________________________
Attn: ______________________
Facsimile: ___________________
E-mail: _____________________ 



 



     

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

LENDER: FLEXPOINT MCLS HOLDINGS LLC         By: /s/ Daniel Edelman     Name:
Daniel Edelman   Title: Vice President        

Address:

 

Flexpoint MCLS Holdings LLC
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for TherapeuticsMD transaction
Facsimile: 301-941-1450
E-mail: notices@midcapfinancial.com

 

with a copy to:

 

Flexpoint MCLS Holdings LLC
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450
E-mail: legalnotices@midcapfinancial.com

 



     

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

Annex A Commitment Annex



 

EXHIBITS

Exhibit A Form of Compliance Certificate Exhibit B Form of Notice of Borrowing
Exhibit C Form of Payment Notification Exhibit D-1 Form of U.S. Tax Compliance
Certificate Exhibit D-2 Form of U.S. Tax Compliance Certificate Exhibit D-3 Form
of U.S. Tax Compliance Certificate Exhibit D-4 Form of U.S. Tax Compliance
Certificate Exhibit E Closing Checklist



SCHEDULES



Schedule 2.1 Scheduled Principal Payments for Term Loan Schedule 3.1 Existence,
Organizational ID Numbers, Foreign Qualification, Prior Names Schedule 3.4
Capitalization Schedule 3.6 Litigation Schedule 3.17 Material Contracts Schedule
3.18 Environmental Compliance Schedule 3.19 Intellectual Property Schedule
4.1(o) Litigation, Governmental Proceedings and Other Notice Events Schedule
4.15 Products and Regulatory Required Permits Schedule 5.1 Debt; Contingent
Obligations Schedule 5.2 Liens Schedule 5.7 Permitted Investments Schedule 5.8
Affiliate Transactions Schedule 5.11 Business Description Schedule 5.14 Deposit
Accounts and Securities Accounts Schedule 6.1 Minimum Net Revenue Schedule 7.2
Term Loan Tranche 2 Funding Conditions Schedule 7.4 Post-Closing Obligations
Schedule 9.1 Collateral Schedule 9.2(b) Location of Collateral Schedule 9.2(d)
Chattel Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments,
Documents, Investment Property

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Annex A to Credit Agreement (Commitment Annex)

Lender

Term Loan Tranche 1 Commitment Amount

Term Loan Tranche 1 Commitment Percentage

Term Loan Tranche 2 Commitment Amount

Term Loan Tranche 2 Commitment Percentage

Term Loan Tranche 3 Commitment Amount

Term Loan Tranche 3 Commitment Percentage

MidCap Financial Trust $0.00 0.000000% $36,562,500.00 48.750000% $24,375,000.00
48.750000% MidCap Funding VI Trust $21,562,500.00 28.750000% $0.00 0.000000%
$0.00 0.000000% MidCap Funding XIII Trust $15,000,000.00 20.000000% $0.00
0.000000% $0.00 0.000000% Apollo Investment Corporation $22,500,000.00
30.000000% $22,500,000.00 30.000000% $15,000,000.00 30.000000% CION Investment
Corporation $15,000,000.00 20.000000% $15,000,000.00 20.000000% $10,000,000.00
20.000000% Flexpoint MCLS Holdings LLC $937,500.00 1.250000% $937,500.00
1.250000% $625,000.00 1.250000% TOTALS $75,000,000.00 100% $75,000,000.00 100%
$50,000,000.00 100%

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of TherapeuticsMD, Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of May 1, 2018 among the
Borrower Representative and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), MidCap Financial Trust, individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)     [the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;]1

(b)    the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c)     I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements, and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

(d)    [except as noted on Schedule 2 attached hereto or as Borrowers have
previously reported to Agent on any Schedule 2 to any previous Compliance
Certificate delivered by Borrower to Agent, Schedule 3.19 of the Credit
Agreement contains a complete and accurate list of all of Borrowers’ Registered
Intellectual Property and all in-bound license or sublicense agreement,
exclusive out-bound license or sublicense agreement and any other agreement with
respect to rights in Intellectual Property;

(e)     except as noted on Schedule 3 attached hereto or as Borrowers have
previously reported to Agent on any Schedule 3 to any previous Compliance
Certificate delivered by Borrowers to Agent, no Borrower has entered into any
new Material Contract or any new material amendment, consent, waiver or other
modification to any Material Contract;

 

 



1Subsection (a) only to be included in Compliance Certificates to be delivered
for the last month of a fiscal quarter



Exhibit B – Page 1 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(f)      except as noted on Schedule 4 attached hereto or as Borrowers have
previously reported to Agent on any Schedule 4 to any previous Compliance
Certificate delivered by Borrowers to Agent, Schedule 4.15 of the Credit
Agreement contains a complete and accurate list of all Borrowers’ material
Products and material Regulatory Required Permits;

(g)    except as noted on Schedule 5 attached hereto or as Borrowers have
previously reported to Agent on any Schedule 5 to any previous Compliance
Certificate delivered by Borrowers to Agent, Schedule 5.14 to the Credit
Agreement contains a complete and accurate statement of all deposit accounts or
investment accounts maintained by Borrowers;

(h)    except as noted on Schedule 6 attached hereto or as Borrowers have
previously reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower to Agent, Schedule 9.2(b) to the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors;

(i)      except as noted on Schedule 7 attached hereto or as Borrowers have
previously reported to Agent on any Schedule7 to any previous Compliance
Certificate delivered by Borrowers to Agent, Schedule 9.2(d) of the Credit
Agreement contains a complete and accurate list of all Chattel Paper, letter of
credit rights, commercial tort claims, Instruments, Documents or Investment
Property of the Borrowers;]2

(j)      The aggregate amount of cash and Cash Equivalents held by Borrowers (on
a consolidated basis) as of the date hereof is $[__________]; and

(k)    Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made: [See attached worksheets]. Such calculations and
the certifications contained therein are true, correct and complete.

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.



  Sincerely,         [BORROWER REPRESENTATIVE]         By:     Name:     Title:
 



 

 



2Subsections (d) through (i) only to be included in Compliance Certificates to
be delivered for the last month of a fiscal quarter

 

Exhibit B – Page 2 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit B to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of TherapeuticsMD, Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of May 1, 2018 among the
Borrower Representative and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), MidCap Financial Trust, individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Term Loans on
_______________, 201__.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

  Sincerely,         [BORROWER REPRESENTATIVE]         By:     Name:     Title:
 



 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit C to Credit Agreement (Form of Payment Notification)

PAYMENT NOTIFICATION

This Payment Notification is given by ____________________, a Responsible
Officer of TherapeuticsMD, Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of May 1, 2018 among the
Borrower Representative, and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), MidCap Financial Trust, individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 201_. Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iv). [Such mandatory
prepayment is being made pursuant to Section _____________ of the Credit
Agreement.]

Fax to MCF Operations 301-941-1450 no later than noon Eastern time.

Note: Funds must be received in the Payment Account by no later than noon
Eastern time for same day application.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 201__.

  Sincerely,         [BORROWER REPRESENTATIVE]         By:     Name:     Title:
 



 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D-1 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given to TherapeuticsMD, Inc. (the
“Borrower Representative”), pursuant to that certain Credit and Security
Agreement dated as of May 1, 2018, among the Borrower Representative, and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and Agent, and (2) the undersigned shall
have at all times furnished the Borrower Representative and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]         By:     Name:     Title:     Date:            , 20[  ]
 



 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D-2 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given to TherapeuticsMD, Inc. (the
“Borrower Representative”), pursuant to that certain Credit and Security
Agreement dated as of May 1, 2018 among the Borrower Representative, and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form -8BEN or IRS Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]         By:     Name:     Title:     Date:            ,
20[  ]  



 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D-3 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given to TherapeuticsMD, Inc. (the
“Borrower Representative”), pursuant to that certain Credit and Security
Agreement dated as of May 1, 2018 among the Borrower Representative, and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[NAME OF PARTICIPANT]         By:     Name:     Title:     Date:            ,
20[  ]  



 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit D-4 to Credit Agreement (Form of U.S. Tax Compliance Certificate)



U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

This U.S. Tax Compliance Certificate is given to TherapeuticsMD, Inc. (the
“Borrower Representative”), pursuant to that certain Credit and Security
Agreement dated as of May 1, 2018 among the Borrower Representative, and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial Trust, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower Representative and Agent, and (2) the undersigned shall have at all
times furnished the Borrower Representative and Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]         By:     Name:     Title:     Date:            , 20[  ]
 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit E to Credit Agreement

(Closing Checklist)

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 2.1 - Amortization

Commencing on May 1, 2020 (the “Initial Amortization Start Date”) and continuing
on the first day of each calendar month thereafter, Borrower shall pay to Agent
as a principal payment on the Term Loan(s) an amount equal to the total
principal amount of the Term Loan(s) made to Borrower divided by thirty-six
(36), for a thirty-six (36) month straight-line amortization of equal monthly
principal payments; provided, however, Borrower Representative may, on any
Business Day during the period beginning on February 15, 2020 and ending on the
date that is fifteen (15) days prior to the Initial Amortization Start Date,
request in writing that Agent and the Lenders extend the Initial Amortization
Start Date (an “IO Extension Request”) by twelve (12) months, and if the IO
Extension Conditions (as defined below) are satisfied to Agent’s and each
Lender’s reasonable satisfaction, then the Initial Amortization Start Date shall
be extended to May 1, 2021 and the principal payments to be made in respect of
the Term Loan(s) shall be in an amount equal to the total principal amount of
the Term Loan(s) made to Borrower divided by twenty-four (24), for a twenty-four
(24) month straight-line amortization of equal monthly principal payments.

For purposes hereof, the “IO Extension Conditions” means the satisfaction of
each of the following conditions: (i) the Agent has received evidence reasonably
satisfactory to it that the aggregate consolidated Net Revenue of Borrowers
attributable solely to the commercial sale of TX-001HR and TX-004HR by December
31, 2019 is equal to or greater than $95,000,000, and (ii) as of the date of the
IO Extension Request and the Initial Amortization Start Date (without giving
effect to any extension thereof), no Default or Event of Default has occurred
and is continuing.

Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under the Term Loans shall mature and be
due and payable upon the Termination Date.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

 

Borrower Prior Names Type of Entity /
State of
Formation States Qualified Federal Tax ID Number

Location of Borrower
(address)

TherapeuticsMD, Inc. None Nevada All other states 87-0233535 6800 Broken Sound
Parkway NW, Suite 300, Boca Raton, FL 33487 VitaMedMD LLC None Delaware FL
26-2704476 6800 Broken Sound Parkway NW, Suite 300, Boca Raton, FL 33487
BocaGreenMD, Inc. None Nevada FL 45-4837581 6800 Broken Sound Parkway NW, Suite
300, Boca Raton, FL 33487 VitaCare Prescription Services, Inc. None Florida  
47-4220965 6800 Broken Sound Parkway NW, Suite 300, Boca Raton, FL 33487

 

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 3.4 – Capitalization



Issuer Class of capital Stock Issued or Membership Interest Holder Capital
Stock/Membership Interest Ownership VitaMedMD LLC Membership Interest
TherapeuticsMD, Inc. 100% BocaGreenMD, Inc. Common Stock TherapeuticsMD, Inc.
100% VitaCare Prescription Services, Inc. Common Stock TherapeuticsMD, Inc. 100%

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 3.6 – Litigation

None

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 3.17 – Material Contracts

None

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 3.18 – Environmental Compliance

None

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




Schedule 3.19 – Intellectual Property

PATENTS

Issued/Allowed Patents:

  Patent Number Title Grant/
Allowed Date (mm/dd/yy) Country 1.                     [***] [***] [***] [***]
2.                     [***] [***] [***] [***] 3.                     [***]
[***] [***] [***] 4.                     [***] [***] [***] [***]
5.                     [***] [***] [***] [***] 6.                     [***]
[***] [***] [***] 7.                     [***] [***] [***] [***]
8.                     [***] [***] [***] [***] 9.                     [***]
[***] [***] [***] 10.                  [***] [***] [***] [***]
11.                  [***] [***] [***] [***] 12.                  [***] [***]
[***] [***] 13.                  [***] [***] [***] [***] 14.                 
[***] [***] [***] [***] 15.                  [***] [***] [***] [***]
16.                  [***] [***] [***] [***] 17.                  [***] [***]
[***] [***] 18.                  [***] [***] [***] [***] 19.                 
[***] [***] [***] [***] 20.                  [***] [***] [***] [***]
21.                  [***] [***] [***] [***] 22.                  [***] [***]
[***] [***] 23.                  [***] [***] [***] [***] 24.                 
[***] [***] [***] [***]

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  Patent Number Title Grant/
Allowed Date (mm/dd/yy) Country 25.                  [***] [***] [***] [***]
26.                  [***] [***] [***] [***] 27.                  [***] [***]
[***] [***] 28.                  [***] [***] [***] [***] 29.                 
[***] [***] [***] [***] 30.                  [***] [***] [***] [***]
31.                  [***] [***] [***] [***] 32.                  [***] [***]
[***] [***] 33.                  [***] [***] [***] [***] 34.                 
[***] [***] [***] [***] 35.                  [***] [***] [***] [***]
36.                  [***] [***] [***] [***] 37.                  [***] [***]
[***] [***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Pending Patent Applications:



  Application Number Title Application Date Country 1.                     [***]
[***] [***] [***] 2.                     [***] [***] [***] [***]
3.                     [***] [***] [***] [***] 4.                     [***]
[***] [***] [***] 5.                     [***] [***] [***] [***]
6.                     [***] [***] [***] [***] 7.                     [***]
[***] [***] [***] 8.                     [***] [***] [***] [***]
9.                     [***] [***] [***] [***] 10.                  [***] [***]
[***] [***] 11.                  [***] [***] [***] [***] 12.                 
[***] [***] [***] [***] 13.                  [***] [***] [***] [***]
14.                  [***] [***] [***] [***] 15.                  [***] [***]
[***] [***] 16.                  [***] [***] [***] [***] 17.                 
[***] [***] [***] [***] 18.                  [***] [***] [***] [***]
19.                  [***] [***] [***] [***] 20.                  [***] [***]
[***] [***] 21.                  [***] [***] [***] [***] 22.                 
[***] [***] [***] [***] 23.                  [***] [***] [***] [***]
24.                  [***] [***] [***] [***] 25.                  [***] [***]
[***] [***]

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

  Application Number Title Application Date Country 26.                  [***]
[***] [***] [***] 27.                  [***] [***] [***] [***]
28.                  [***] [***] [***] [***] 29.                  [***] [***]
[***] [***] 30.                  [***] [***] [***] [***] 31.                 
[***] [***] [***] [***] 32.                  [***] [***] [***] [***]
33.                  [***] [***] [***] [***] 34.                  [***] [***]
[***] [***] 35.                  [***] [***] [***] [***] 36.                 
[***] [***] [***] [***] 37.                  [***] [***] [***] [***]
38.                  [***] [***] [***] [***] 39.                  [***] [***]
[***] [***] 40.                  [***] [***] [***] [***] 41.                 
[***] [***] [***] [***] 42.                  [***] [***] [***] [***]
43.                  [***] [***] [***] [***] 44.                  [***] [***]
[***] [***] 45.                  [***] [***] [***] [***] 46.                 
[***] [***] [***] [***] 47.                  [***] [***] [***] [***]
48.                  [***] [***] [***] [***] 49.                  [***] [***]
[***] [***] 50.                  [***] [***] [***] [***] 51.                 
[***] [***] [***] [***] 52.                  [***] [***] [***] [***]
53.                  [***] [***] [***] [***]

 

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

  Application Number Title Application Date Country 54.                  [***]
[***] [***] [***] 55.                  [***] [***] [***] [***]
56.                  [***] [***] [***] [***] 57.                  [***] [***]
[***] [***] 58.                  [***] [***] [***] [***] 59.                 
[***] [***] [***] [***] 60.                  [***] [***] [***] [***]
61.                  [***] [***] [***] [***] 62.                  [***] [***]
[***] [***] 63.                  [***] [***] [***] [***] 64.                 
[***] [***] [***] [***] 65.                  [***] [***] [***] [***]
66.                  [***] [***] [***] [***] 67.                  [***] [***]
[***] [***] 68.                  [***] [***] [***] [***] 69.                 
[***] [***] [***] [***] 70.                  [***] [***] [***] [***]
71.                  [***] [***] [***] [***] 72.                  [***] [***]
[***] [***] 73.                  [***] [***] [***] [***] 74.                 
[***] [***] [***] [***] 75.                  [***] [***] [***] [***]
76.                  [***] [***] [***] [***] 77.                  [***] [***]
[***] [***] 78.                  [***] [***] [***] [***] 79.                 
[***] [***] [***] [***] 80.                  [***] [***] [***] [***]
81.                  [***] [***] [***] [***]

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

  Application Number Title Application Date Country 82.                  [***]
[***] [***] [***] 83.                  [***] [***] [***] [***]
84.                  [***] [***] [***] [***] 85.                  [***] [***]
[***] [***] 86.                  [***] [***] [***] [***] 87.                 
[***] [***] [***] [***] 88.                  [***] [***] [***] [***]
89.                  [***] [***] [***] [***] 90.                  [***] [***]
[***] [***] 91.                  [***] [***] [***] [***] 92.                 
[***] [***] [***] [***] 93.                  [***] [***] [***] [***]
94.                  [***] [***] [***] [***] 95.                  [***] [***]
[***] [***] 96.                  [***] [***] [***] [***] 97.                 
[***] [***] [***] [***] 98.                  [***] [***] [***] [***]
99.                  [***] [***] [***] [***] 100.               [***] [***]
[***] [***] 101.               [***] [***] [***] [***] 102.               [***]
[***] [***] [***] 103.               [***] [***] [***] [***] 104.              
[***] [***] [***] [***] 105.               [***] [***] [***] [***]
106.               [***] [***] [***] [***] 107.               [***] [***] [***]
[***] 108.               [***] [***] [***] [***] 109.               [***] [***]
[***] [***]

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

  Application Number Title Application Date Country 110.               [***]
[***] [***] [***] 111.               [***] [***] [***] [***] 112.              
[***] [***] [***] [***] 113.               [***] [***] [***] [***]
114.               [***] [***] [***] [***] 115.               [***] [***] [***]
[***] 116.               [***] [***] [***] [***] 117.               [***] [***]
[***] [***] 118.               [***] [***] [***] [***] 119.               [***]
[***] [***] [***] 120.               [***] [***] [***] [***] 121.              
[***] [***] [***] [***] 122.               [***] [***] [***] [***]
123.               [***] [***] [***] [***] 124.               [***] [***] [***]
[***] 125.               [***] [***] [***] [***] 126.               [***] [***]
[***] [***] 127.               [***] [***] [***] [***] 128.               [***]
[***] [***] [***] 129.               [***] [***] [***] [***] 130.              
[***] [***] [***] [***] 131.               [***] [***] [***] [***]

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



TRADEMARKS

Registered Trademarks

  Registration Number Trademark or Design Registration Date
(mm/dd/yy) Country 1.                     [***] [***] [***] [***]
2.                     [***] [***] [***] [***] 3.                     [***]
[***] [***] [***] 4.                     [***] [***] [***] [***]
5.                     [***] [***] [***] [***] 6.                     [***]
[***] [***] [***] 7.                     [***] [***] [***] [***]
8.                     [***] [***] [***] [***] 9.                     [***]
[***] [***] [***] 10.                  [***] [***] [***] [***]
11.                  [***] [***] [***] [***] 12.                  [***] [***]
[***] [***] 13.                  [***] [***] [***] [***] 14.                 
[***] [***] [***] [***]

 

Pending Trademark Applications or Pending Designs

  Serial Number Trademark or Design Filing Date
(mm/dd/yy) Country 1.                     [***] [***] [***] [***]
2.                     [***] [***] [***] [***] 3.                     [***]
[***] [***] [***] 4.                     [***] [***] [***] [***]
5.                     [***] [***] [***] [***]

 

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

  Serial Number Trademark or Design Filing Date
mm/dd/yy) Country 6.                     [***] [***] [***] [***]
7.                     [***] [***] [***] [***] 8.                     [***]
[***] [***] [***] 9.                     [***] [***] [***] [***]
10.                  [***] [***] [***] [***] 11.                  [***] [***]
[***] [***] 12.                  [***] [***] [***] [***] 13.                 
[***] [***] [***] [***] 14.                  [***] [***] [***] [***]
15.                  [***] [***] [***] [***] 16.                  [***] [***]
[***] [***]

 

SERVICE MARKS

Registered Service Marks or Designs

  Registration Number Service Mark or Design Registration Date
(mm/dd/yy) Country 1.                     [***] [***] [***] [***]
2.                     [***] [***] [***] [***]

 

Pending Service Mark Applications or Designs

  Serial Number Service Mark or Design Filing Date
(mm/dd/yy) Country 1.                     [***] [***] [***] [***]

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 4.1(o) – Litigation, Governmental Proceedings and Other Notice Events

None

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 4.15 – Products and Regulatory Required Permits

 

Material Products:

vitaTrue™

vitaPearl™

vitaMedMD One Rx Prenatal Multivitamin

vitaMedMD RediChew® Rx Prenatal Multivitamin

BocaGreenMD Prena1 True

BocaGreenMD Prena1 Pearl

BocaGreenMD Prena1 Chew

TX-001HR

TX-004HR









Material Regulatory Required Permits:





Estradiol plus Progesterone Oral (TX-001HR) [***]

Estradiol Vaginal Insert (TX-004HR) [***]



 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 5.1 – Debt; Contingent Obligations

Pharmaceutical Drug Facility Surety Bond issued by Great American Insurance
Company on behalf of TherapeuticsMD in favor of the State of Mississippi for the
sum of $100,000.





 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 5.2 – Liens

None

 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




Schedule 5.7 – Permitted Investments

None



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




Schedule 5.8 – Affiliate Transactions

None



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




Schedule 5.11 –Business Description

Sale of prescription prenatal vitamins and future sale of pharmaceutical
products, if approved.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 5.14 – Deposit Accounts and Securities Accounts

Bank Name Account Number Account Type Branch Address Name of Company/Subsidiary
holding Account [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***]

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 6.1(a) – Minimum Net Revenue Prior to Term Loan Tranche 2 Funding Date

Defined Period Ending Minimum Net Revenue September 30, 2018 [***] December 31,
2018 [***] March 31, 2019 [***] June 30, 2019 [***] September 30, 2019 [***]
December 31, 2019 [***] March 31, 2020 [***] June 30, 2020 [***] September 30,
2020 [***] December 31, 2020 [***] March 31, 2021 [***] June 30, 2021 [***]
September 30, 2021 [***] December 31, 2021 [***] March 31, 2022 [***] June 30,
2022 [***] September 30, 2022 [***] December 31, 2022 [***] March 31, 2023 and
each Defined Period ending thereafter [***]

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 6.1(b) – Minimum Net Revenue Following Term Loan Tranche 2 Funding Date
(TX-001HR First Commercial Sale on or before 03/31/2019)

Defined Period Ending Minimum Net Revenue September 30, 2018 [***] December 31,
2018 [***] March 31, 2019 [***] June 30, 2019 [***] September 30, 2019 [***]
December 31, 2019 [***] March 31, 2020 [***] June 30, 2020 [***] September 30,
2020 [***] December 31, 2020 [***] March 31, 2021 [***] June 30, 2021 [***]
September 30, 2021 [***] December 31, 2021 [***] March 31, 2022 [***] June 30,
2022 [***] September 30, 2022 [***] December 31, 2022 [***] March 31, 2023 and
each Defined Period ending thereafter [***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 6.1(c) – Minimum Net Revenue Following Term Loan Tranche 2 Funding Date
(TX-001HR First Commercial Sale after 03/31/2019)

Defined Period Ending Minimum Net Revenue September 30, 2018 [***] December 31,
2018 [***] March 31, 2019 [***] June 30, 2019 [***] September 30, 2019 [***]
December 31, 2019 [***] March 31, 2020 [***] June 30, 2020 [***] September 30,
2020 [***] December 31, 2020 [***] March 31, 2021 [***] June 30, 2021 [***]
September 30, 2021 [***] December 31, 2021 [***] March 31, 2022 [***] June 30,
2022 [***] September 30, 2022 [***] December 31, 2022 [***] March 31, 2023 and
each Defined Period ending thereafter [***]

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 7.2 – Term Loan Tranche 1 Funding Deliverables

1.[***]

2.[***]

3.[***]

4.[***]

5.[***]

6.[***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 7.4 – Post-Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.       By the date that is ninety (90) days after the Closing Date, Borrowers
shall provide Agent with reasonably satisfactory evidence of the recordation of
valid assignments to Borrowers of the patents and patent applications listed in
the below table.

 

Patent Number Title Grant/
Allowed Date (mm/dd/yy) Country [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***]

 

ApplicatIon Number Title Filing date Country [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9.1 – Collateral

The Collateral consists of all of Borrower’s assets, other than Excluded
Property, including without limitation, all of Borrower’s right, title and
interest in and to the following, whether now owned or hereafter created,
acquired or arising:

(a)all goods, Accounts (including health-care insurance receivables), equipment,
inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims
(including each such claim listed on Schedule 9.2(d)), documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

(b)all of Borrowers’ books and records relating to any of the foregoing; and

(c)any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

 

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9.2(b) – Collateral Information

The following are all the locations where the Borrowers own, lease, or occupy
any real property:

Complete Street and Mailing Address, including County and Zip Code Borrower
[***] [***] [***] [***] [***] [***] [***] [***]

 

The following are all of the locations where the indicated Borrowers maintain
inventory, equipment, or other property:

Complete Address Borrower [***] [***] [***] [***]

 

The following are the names and addresses of all warehousemen, bailees, or other
third parties who have possession of any of the Company’s inventory or equipment
or any of the inventory or equipment of its subsidiaries:

Name Complete Street and Mailing Address, including County and Zip Code
Company/Subsidiary [***] [***] [***] [***] [***] [***]

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 9.2(d) – Chattel Paper, Letter of Credit Rights, Commercial Tort
Claims, Instruments, Documents, Investment Property

Securities Account list in Schedule 5.14

 

 



 

 

 

 

 

 



 